                Case 18-12491-CSS               Doc 281        Filed 12/11/18         Page 1 of 43



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------x
                                         :
In re:                                   :                      Chapter 11
                                         :
Promise Healthcare Group, LLC, et al., 1 :                      Case No. 18-12491 (CSS)
                                         :
                     Debtors.            :                      (Jointly Administered)
                                         :
---------------------------------x


                                         AFFIDAVIT OF SERVICE

       I, Kadeem Champagnie, depose and say that I am employed by Prime Clerk LLC
(“Prime Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11
cases.

       On December 6, 2018, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Core/2002
Service List attached hereto as Exhibit A:

        Certification of Counsel regarding Orders (I) (A) Establishing Bidding Procedures
         Relating to the Sale of Certain of the Debtors' Assets, Including Approving a Break-Up
         Fee and Expense Reimbursement, (B) Establishing Procedures Relating to the
         Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,

1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc.
(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los
Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc.
(4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of
Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise
Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum Properties,
L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success Healthcare 1,
LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC
(4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823), Promise
Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology
Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes of notices
and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
            Case 18-12491-CSS        Doc 281      Filed 12/11/18   Page 2 of 43



       Including Notice of Proposed Cure Amounts, (C) Approving Form and Manner of Notice
       Relating Thereto, and (D) Scheduling a Hearing to Consider the Proposed Sale; (II)(A)
       Approving the Sale of Certain of the Debtors’ Assets Free and Clear of All Liens,
       Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment
       of Certain Executory Contracts and Unexpired Leases, and (C) Authorizing Success
       Healthcare 1, LLC to Grant Liens; and (III) Granting Related Relief [Silver Lake]
       [Docket No. 229]

      Certification of Counsel regarding Order (A) Approving Bidding Procedures for the Sale
       of Certain Real Property Free and Clear of All Liens, Claims, Interests, and
       Encumbrances; (B) Approving Bid Protections; (C) Scheduling the Sale Hearing; and (D)
       Granting Related Relief [San Diego] [Docket No. 235]

      Certification of Counsel regarding Order Approving Application of the Debtors for an
       Order Authorizing Them to Retain and Employ DLA Piper LLP (US) as Counsel, nunc
       pro tunc to the Petition Date [Docket No. 240]

      Certification of Counsel regarding Order Granting Debtors’ Application for an Order
       Authorizing Retention of McDermott Will & Emery LLP as Special Counsel for the
       Silver Lake Debtors in Connection with the Sale of the Silver Lake Medical Center, nunc
       pro tunc to the Petition Date [Docket No. 241]

      Certification of Counsel regarding Order Approving Retention and Employment of MTS
       Health Partners, L.P. as Investment Banker for the Debtors and Debtors in Possession,
       nunc pro tunc to the Petition Date [Docket No. 242]

      Certification of Counsel regarding Order Approving Application of the Debtors and
       Debtors in Possession, for an Order Authorizing the Retention and Employment of
       Waller Lansden Dortch & Davis, LLP as Counsel for the Debtors and Debtors in
       Possession, nunc pro tunc to the Petition Date [Docket No. 243]

       On December 6, 2018, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served by the method set forth on the Attorneys
General Service List attached hereto as Exhibit B:

      Certification of Counsel regarding Orders (I) (A) Establishing Bidding Procedures
       Relating to the Sale of Certain of the Debtors' Assets, Including Approving a Break-Up
       Fee and Expense Reimbursement, (B) Establishing Procedures Relating to the
       Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
       Including Notice of Proposed Cure Amounts, (C) Approving Form and Manner of Notice
       Relating Thereto, and (D) Scheduling a Hearing to Consider the Proposed Sale; (II)(A)
       Approving the Sale of Certain of the Debtors’ Assets Free and Clear of All Liens,
       Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment
       of Certain Executory Contracts and Unexpired Leases, and (C) Authorizing Success
       Healthcare 1, LLC to Grant Liens; and (III) Granting Related Relief [Silver Lake]
       [Docket No. 229]

                                              2
             Case 18-12491-CSS         Doc 281       Filed 12/11/18    Page 3 of 43




      Certification of Counsel regarding Order (A) Approving Bidding Procedures for the Sale
       of Certain Real Property Free and Clear of All Liens, Claims, Interests, and
       Encumbrances; (B) Approving Bid Protections; (C) Scheduling the Sale Hearing; and (D)
       Granting Related Relief [San Diego] [Docket No. 235]

      Motion of the Debtors for Entry of an Order Authorizing the Debtors to Assume and
       Assign an Unexpired Lease of Nonresidential Real Property [Docket No. 237]

      Motion of the Debtors to Shorten Notice and Objection Periods on the Motion of the
       Debtors for Entry of an Order Authorizing the Debtors to Assume and Assign an
       Unexpired Lease of Nonresidential Real Property Respecting San Diego Real Estate
       [Docket No. 238]

        On December 6, 2018, at my direction and under my supervision, employees of Prime
Clerk caused following document to be served (1) via First Class Mail on CDA Service List
attached hereto as Exhibit C and the DN 229 Contract Counterparties Service List attached
hereto as Exhibit D; (2) by the method set forth on the Insurance Carriers Service List attached
hereto as Exhibit E; and the Silver Lake Interested Sale Parties Service List attached hereto as
Exhibit F; (3) via First Class Mail on the Lessors Service List attached hereto as Exhibit G and
the Stalking Horse Service List attached hereto as Exhibit H; (4) and by the method set forth on
the Taxing Authorities Service List attached hereto as Exhibit I:

      Certification of Counsel regarding Orders (I) (A) Establishing Bidding Procedures
       Relating to the Sale of Certain of the Debtors' Assets, Including Approving a Break-Up
       Fee and Expense Reimbursement, (B) Establishing Procedures Relating to the
       Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,
       Including Notice of Proposed Cure Amounts, (C) Approving Form and Manner of Notice
       Relating Thereto, and (D) Scheduling a Hearing to Consider the Proposed Sale; (II)(A)
       Approving the Sale of Certain of the Debtors’ Assets Free and Clear of All Liens,
       Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment
       of Certain Executory Contracts and Unexpired Leases, and (C) Authorizing Success
       Healthcare 1, LLC to Grant Liens; and (III) Granting Related Relief [Silver Lake]
       [Docket No. 229]

        On December 6, 2018, at my direction and under my supervision, employees of Prime
Clerk caused following document to be served (1) via First Class Mail on the San Diego
Interested Sale Parties Service List attached hereto as Exhibit J and (2) by the method set forth
on the DN 235 Contract Counterparties Service List attached hereto as Exhibit K:

      Certification of Counsel regarding Order (A) Approving Bidding Procedures for the Sale
       of Certain Real Property Free and Clear of All Liens, Claims, Interests, and
       Encumbrances; (B) Approving Bid Protections; (C) Scheduling the Sale Hearing; and (D)
       Granting Related Relief [San Diego] [Docket No. 235]




                                                 3
            Case 18-12491-CSS         Doc 281     Filed 12/11/18         Page 4 of 43



       On December 6, 2018, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served (1) by the method set forth on the Core
Mailing Service List attached hereto as Exhibit L; (2) via Overnight Mail on (MMLID:
7038054) Crestwood Behavioral Health, Inc, Attention: Maria Stefanou, 520 Capital Mall, #800,
Sacramento, CA 95814 and (3) via Fax on the State of Florida Attorney General, Attention:
Bankruptcy Department, 850-488-4872:

      Motion of the Debtors for Entry of an Order Authorizing the Debtors to Assume and
       Assign an Unexpired Lease of Nonresidential Real Property [Docket No. 237]

      Motion of the Debtors to Shorten Notice and Objection Periods on the Motion of the
       Debtors for Entry of an Order Authorizing the Debtors to Assume and Assign an
       Unexpired Lease of Nonresidential Real Property Respecting San Diego Real Estate
       [Docket No. 238]


Dated: December 11, 2018


State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on December 11, 2018, by Kadeem
Champagnie, proved to me on the basis of satisfactory evidence to be the person who appeared
before me.



                                         ROBERf J. -RUB EL JR
                                       "OTARY, PUBLIC OF NEW JER
                                                                   SEY
                                           Comm. # 50070782
                                       MJtommission Expires 10/25/20
                                                                    22




                                              4                                         SRF 29425
Case 18-12491-CSS   Doc 281   Filed 12/11/18   Page 5 of 43



                       Exhibit A
                                                              Case 18-12491-CSS                       Doc 281             Filed 12/11/18             Page 6 of 43
                                                                                                               Exhibit A
                                                                                                         Core/2002 Service List
                                                                                                        Served as set forth below

                         DESCRIPTION                                             NAME                                              ADDRESS                                      EMAIL                METHOD OF SERVICE
                                                                                                            Attn: Robert M. Hirsh
                                                                                                            1301 Avenue of the Americas
                                                                                                            Floor 42
Counsel to Medline Industries, Inc.                          Arent Fox LLP                                  New York NY 10019                                     robert.hirsh@arentfox.com       First Class Mail and Email
                                                                                                            Attn: Ralph Ascher, Esquire
                                                                                                            11022 Acaia Parkway, Suite D
Counsel to Southland Management Group, Inc.                  Ascher & Associates, P.C.                      Garden Grove CA 92840                                 ralphascher@aol.com             Email
                                                             Bankruptcy Administration ‐ Wells Fargo        Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka    Vendor Financial Services, LLC fka GE Capital  1738 Bass Road
GE Capital Information Technology Solutions                  Information                                    Macon GA 31210                                                                        Overnight Mail
                                                             Bankruptcy Administration ‐ Wells Fargo        Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka    Vendor Financial Services, LLC fka GE Capital  P.O. Box 13708
GE Capital Information Technology Solutions                  Information                                    Macon GA 31208‐3708                                                                   Overnight Mail
                                                                                                            Attn: David M. Powlen & Kevin G. Collins
                                                                                                            1000 N. West Street
                                                                                                            Suite 1500                                            david.powlen@btlaw.com
Counsel to Roche Diagnostics Corporation                     Barnes & Thornburg LLP                         Wilmington DE 19801                                   kevin.collins@btlaw.com         Email
                                                                                                            Attn: Justin R. Alberto, Erin R. Fay, & Gregory J. 
                                                                                                            Flasser
                                                                                                            600 N. King Street                                    jalberto@bayardlaw.com
                                                                                                            Suite 400                                             efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                             Bayard, P.A.                                   Wilmington DE 19801                                   gflasser@bayardlaw.com          Email
                                                                                                            Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                                            222 Delaware Avenue, Suite 801                        jhoover@beneschlaw.com
Counsel to Alamo Mobile X‐Ray & EKG Services, Inc.           Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                       kcapuzzi@beneschlaw.com         Email
                                                                                                            Attn: Paul Steven Singerman, Esq. and Ilyse M. 
                                                                                                            Homer, Esq.
                                                                                                            1450 Brickell Avenue
                                                                                                            Suite 1900                                            singerman@bergersingerman.com
Counsel to City National Bank of Florida                     Berger Singerman LLP                           Miami FL 33131                                        ihomer@bergersingerman.com      First Class Mail and Email
                                                                                                            Attn: Pamela K. Webster, Esq.
                                                                                                            1000 Wilshire Boulevard
                                                                                                            Suite 1500
Interested Party (Case No. 18‐12492)                         Buchalter, A Professional Corporation          Los Angeles CA 90017                                  pwebster@buchalter.com          Email
                                                                                                            Attn: Mary F. Caloway, Esquire
                                                                                                            919 N. Market Street
                                                                                                            Suite 1500
Counsel to Nautilus Insurance Company                        Buchanan Ingersoll & Rooney PC                 Wilmington DE 19801                                   mary.caloway@bipc.com           Email
                                                                                                            Attn: J. Cory Falgowski, Esquire
                                                                                                            1201 N. Market Street
                                                                                                            Suite 1407
Counsel for National Health Investors, Inc.                  Burr & Forman LLP                              Wilmington DE 19801                                   jfalgowski@burr.com             Email




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                               Page 1 of 7
                                                           Case 18-12491-CSS             Doc 281           Filed 12/11/18         Page 7 of 43
                                                                                                 Exhibit A
                                                                                           Core/2002 Service List
                                                                                          Served as set forth below

                         DESCRIPTION                                           NAME                                  ADDRESS                                      EMAIL                   METHOD OF SERVICE
                                                                                              Attn: Patrick Warfield, Esquire
                                                                                              222 Second Avenue South
                                                                                              Suite 2000
Counsel for National Health Investors, Inc.               Burr & Forman LLP                   Nashville TN 37201                                   pwarfield@burr.com                  Email
                                                                                              ATTN: TYRONZA WALTON
                                                                                              7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                        Cardinal Health Pharma              DUBLIN OH 43017                                      Tyronza.Walton@cardinalhealth.com   First Class Mail and Email
                                                                                              Attn: Jeffrey C. Wisler
                                                                                              The Brandywine Building
                                                                                              1000 West Street, Suite 1400
Counsel to Credit Value Partners, L.P.                    Connolly Gallagher LLP              Wilmington DE 19801                                  jwisler@connollygallagher.com       Email
                                                                                              Attn: Alexandre I. Cornelius, Esq. and Summer Saad, 
                                                                                              Esq.
                                                                                              1299 Ocean Avenue
                                                                                              Suite 450                                            acornelius@costell‐law.com
Counsel to Efficient Management Resource Systems, Inc..   Costell & Cornelius Law Corp        Santa Monica CA 90401                                ssaad@costell‐law.com               Email
                                                                                              Attn: Joseph Grey, Esquire
                                                                                              1105 North Market Street
                                                                                              Suite 901
Counsel to Ally Bank                                      Cross & Simon, LLC                  Wilmington DE 19801                                  jgrey@crosslaw.com                  Email
                                                                                              Attn: Bankruptcy Department
                                                                                              Carvel State Office Building
                                                                                              820 North French Street , 6th Floor
Delaware Attorney General                                 Delaware Attorney General           Wilmington DE 19801                                  attorney.general@state.de.us        First Class Mail and Email
                                                                                              Attn: Zillah Frampton
                                                                                              820 North French Street 
Delaware Division of Revenue                              Delaware Division of Revenue        Wilmington DE 19801                                  fasnotify@state.de.us               First Class Mail and Email
                                                                                              Corporations Franchise Tax
                                                                                              P.O. Box 898
Delaware Secretary of State                               Delaware Secretary of State         Dover  DE 19903                                      dosdoc_ftax@state.de.us             First Class Mail and Email
                                                                                              Attn: Bankruptcy Department
                                                                                              820 Silver Lake Boulevard
                                                                                              Suite 100
Delaware State Treasury                                   Delaware State Treasury             Dover  DE 19904                                      statetreasurer@state.de.us          First Class Mail and Email
                                                                                              Attn: Stuart M. Brown and Kaitlin MacKenzie 
                                                                                              Edelman
                                                                                              1201 N. Market Street
                                                                                              Suite 2100                                           stuart.brown@dlapiper.com
Counsel to Debtors                                        DLA Piper LLP (US)                  Wilmington DE 19801                                  kaitlin.edelman@dlapiper.com        Email
                                                                                              Attn: Amish R. Doshi, Esq.
                                                                                              1979 Marcus Avenue
                                                                                              Suite 210E
Counsel to Oracle America, Inc.                           Doshi Legal Group, P.C.             Lake Success NY 11042                                amish@doshilegal.com                First Class Mail and Email



          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                Page 2 of 7
                                                            Case 18-12491-CSS                    Doc 281           Filed 12/11/18       Page 8 of 43
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                         DESCRIPTION                                          NAME                                           ADDRESS                            EMAIL               METHOD OF SERVICE
                                                                                                      Attn: Allen A. Etish, Esquire
                                                                                                      20 Brace Road 
                                                                                                      Suite 400
Counsel to PMA Insurance Group                             Earp Cohn P.C.                             Cherry Hill NJ 08034                        aetish@earpcohn.com           Email
                                                                                                      ATTN: WILLIAM PALLEY
                                                           Efficient Management Resource Systems,     19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                         Inc.                                       CHATSWORTH CA 91311                                                       Overnight Mail
                                                                                                      Attn: Bankruptcy Department
                                                                                                      1650 Arch Street
Environmental Protection Agency ‐ Region 3                 Environmental Protection Agency            Philadelphia PA 19103‐2029                                                First Class Mail
                                                                                                      ATTN: ERIC S. WENZEL
                                                                                                      219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                         Freedom Medical, Inc.                      EXTON PA 19341                              ewenzel@freedommedical.com    First Class Mail and Email
                                                                                                      Attn: Craig B. Garner, Esq.
                                                                                                      13274 Fiji Way
                                                                                                      Suite 250
Counsel to Efficient Management Resource Systems, Inc..    Garner Health Law Corporation              Marina del Rey CA 90292                     craig@garnerhealth.com        Email
                                                                                                      ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE 
                                                                                                      CARNEY, ESQ.
                                                                                                      C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                           Heb Ababa, Ronaldoe Gutierrez, and         14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                         Yolanda Penney                             CHINO HILLS CA 91709                        jantonelli@antonellilaw.com   First Class Mail and Email
                                                                                                      Attn: Paul Wearing
                                                                                                      Special Handling Group
                                                                                                      7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18‐12499)              IBM Credit LLC                             Smyrna GA 30082                                                           Overnight Mail
                                                                                                      Centralized Insolvency Operation
                                                                                                      2970 Market Street
                                                                                                      Mail Stop 5 Q30 133
IRS Insolvency Section                                     Internal Revenue Service                   Philadelphia PA 19104‐5016                                                First Class Mail
                                                                                                      Centralized Insolvency Operation
                                                                                                      P.O. Box 7346
IRS Insolvency Section                                     Internal Revenue Service                   Philadelphia PA 19101‐7346                                                First Class Mail
                                                                                                      Attn: Jay L. Welford
                                                                                                      27777 Franklin Road
                                                                                                      Suite 2500
Counsel to VFI KR SPE I, LLC and Varilease Finance, Inc.   Jaffe Raitt Heuer & Weiss, P.C.            Southfield MI 48034‐8214                    jwelford@jaffelaw.com         Email
                                                                                                      Attn: David S. Rubin
                                                                                                      445 N. Boulevard, Suite 300
                                                                                                      P.O. Box 2997
Counsel to Rouge General Medical Center                    Kantrow Spaht Weaver and Blitzer (APLC)    Baton Rouge LA 70821‐2997                   david@kswb.com                Email




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                        Page 3 of 7
                                                              Case 18-12491-CSS                      Doc 281              Filed 12/11/18           Page 9 of 43
                                                                                                                Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                         DESCRIPTION                                            NAME                                                ADDRESS                                       EMAIL                  METHOD OF SERVICE
                                                                                                             Attn: Kenneth J. Ottaviano and Geoffrey M. King
                                                                                                             525 W. Monroe Street                                   kenneth.ottaviano@kattenlaw.com
Counsel to Credit Value Partners, L.P.                       Katten Muchin Rosenman LLP                      Chicago IL 60661                                       geoff.king@kattenlaw.com          Email
                                                                                                             Attn: Domenic E. Pacitti, Esq.
                                                                                                             919 Market Street
                                                                                                             Suite 1000
Counsel to City National Bank of Florida                     Klehr Harrison Harvey Branzburg LLP             Wilmington DE 19801‐3062                               dpacitti@klehr.com                First Class Mail and Email
                                                                                                             Attn: Morton R. Branzburg, Esq.
                                                                                                             1835 Market Street
                                                                                                             Suite 1400
Counsel to City National Bank of Florida                     Klehr Harrison Harvey Branzburg LLP             Philadelphia PA 19103                                  mbranzburg@klehr.com              First Class Mail and Email
                                                                                                             Attn: Gary E. Klausner, Esq.
                                                                                                             10250 Constellation Boulevard
                                                                                                             Suite 1700
Counsel to AGF Investment Fund 5, LLC                        Levene, Neale, Bender, Yoo & Brill L.L.P.       Los Angeles CA 90067                                   GEK@lnbyb.com                     First Class Mail and Email
                                                                                                             Attn: Elizabeth Weller
                                                                                                             2777 N. Stemmons Freeway
                                                                                                             Suite 1000
Counsel to Dallas County                                     Linebarger Goggan Blair & Sampson, LLP          Dallas TX 75207                                        dallas.bankruptcy@publicans.com   First Class Mail and Email
                                                                                                             Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck, 
                                                                                                             Esq.
                                                                                                             405 N. King Street
                                                                                                             8th Floor                                              mrifino@mccarter.com
Counsel for Aetna Health Inc. and certain affiliated entities McCarter & English, LLP                        Wilmington DE 19801                                    kbuck@mccarter.com                Email
                                                                                                             Attn: William P. Smith, James W. Kapp and Megan 
                                                                                                             Preusker
                                                                                                             444 West Lake Street                                   wsmith@mwe.com
Proposed Special Counsel for the Silver Lake Debtors in                                                      Suite 4000                                             jkapp@mwe.com
Connection with the Sale of the Silver Lake Medical Center McDermott Will & Emery LLP                        Chicago IL 60606                                       mpreusker@mwe.com                 Email
                                                                                                             Attn: Art Gambill
                                                                                                             Promenade
                                                                                                             1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility             McGuireWoods LLP                                Atlanta GA 30309‐3534                                  agambill@mcguirewoods.com         First Class Mail and Email
                                                                                                             Attn: Brian I. Swett and Alexandra Shipley
                                                                                                             77 West Wacker Drive
                                                                                                             Suite 4100                                             bswett@mcguirewoods.com
Counsel to Wells Fargo Bank, National Association            McGuirewoods LLP                                Chicago IL 60601‐1818                                  ashipley@mcquirewoods.com         First Class Mail and Email
                                                                                                             Attn: Sheryl L. Moreau
                                                                                                             Bankruptcy Unit
                                                                                                             P.O. Box 475
Counsel to Department of Revenue                             Missouri Department of Revenue                  Jefferson City MO 65105‐0475                                                             Overnight Mail




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                               Page 4 of 7
                                                            Case 18-12491-CSS                   Doc 281           Filed 12/11/18            Page 10 of 43
                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                         DESCRIPTION                                         NAME                                             ADDRESS                                       EMAIL               METHOD OF SERVICE
                                                                                                       Attn: Brett D. Fallon, Esq.
                                                                                                       500 Delaware Avenue, Suite 1500
                                                                                                       P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                       Morris James LLP                           Wilmington DE 19899‐2306                               bfallon@morrisjames.com       First Class Mail and Email
                                                                                                       ATTN: JERRY CARPENTER
                                                                                                       4721 MORRISON DRIVE
                                                            Morrison Management Resources Systems,  SUITE 300
Top 30 Largest Unsecured Creditors                          Inc.                                       MOBILE AL 36609                                                                      First Class Mail
                                                                                                       Attn: Brya Michele Keilson
                                                                                                       U. S. Department of Justice 
                                                                                                       844 King Street, Suite 2207
United States Trustee District of Delaware                  Office of the United States Trustee        Wilmington DE 19801                                    brya.keilson@usdoj.gov        First Class Mail and Email
                                                                                                       Attn: Jeffrey N. Pomerantz, Esq., Bradford J. 
                                                                                                       Sandler, Esq. and Colin R. Robinson, Esq.
                                                                                                       919 N. Market Street                                   jpomerantz@pszjlaw.com
                                                                                                       17th Floor                                             bsandler@pszjlaw.com
Counsel to the Official Committee of Unsecured Creditors Pachulski Stang Ziehl & Jones LLP             Wilmington DE 19801                                    crobinson@pszjlaw.com         Email
                                                                                                       Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent School     Perdue, Brandon, Fielder, Collins & Mott,  P.O. Box 8188
District and Wichita County                                 L.L.P.                                     Wichita Falls TX 76307                                 jbaer@pbfcm.com               First Class Mail and Email
                                                                                                       Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                                       1313 North Market Street, Sixth Floor
                                                                                                       P.O. Box 951                                           jryan@potteranderson.com
Counsel to LADMC, LLC                                       Potter Anderson & Corroon LLP              Wilmington DE 19899                                    rmcneill@potteranderson.com   First Class Mail and Email
                                                                                                       Attn: Phillip G. Vermont
                                                                                                       500 Hopyard Road
Counsel to Pacific Hospital Management, Inc., a California                                             Suite 225
Corporation, dba Promise Hospital of San Diego, California Randick O'Dea & Tooliatos, LLP              Pleasanton CA 94588                                    pvermont@randicklaw.com       First Class Mail and Email
                                                                                                       Attn: John H. Knight, Amanda R. Steele and David T. 
                                                                                                       Queroli 
                                                                                                       One Rodney Square                                      knight@rlf.com
                                                                                                       920 North King Street                                  steele@rlf.com
Counsel to Wells Fargo Bank, National Association           Richards, Layton & Finger, P.A.            Wilmington DE 19801                                    queroli@rlf.com               First Class Mail and Email
                                                                                                       Attn: Lucian B. Murley, Esquire
                                                                                                       1201 North Market Street, Suite 2300
                                                                                                       P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.              Saul Ewing Arnstein & Lehr LLP             Wilmington DE 19899                                    luke.murley@saul.com          Email
                                                                                                       Attn: David M. Hillman
                                                                                                       919 Third Avenue
Counsel to the SWC Landlords                                Schulte Roth & Zabel LLP                   New York NY 10022                                      david.hillman@srz.com         First Class Mail and Email
                                                                                                       Secretary of the Treasury
                                                                                                       100 F Street NE
Securities and Exchange Commission ‐ Headquarters           Securities & Exchange Commission           Washington DC 20549                                    secbankruptcy@sec.gov         First Class Mail and Email



          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                         Page 5 of 7
                                                           Case 18-12491-CSS                     Doc 281           Filed 12/11/18           Page 11 of 43
                                                                                                           Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                         DESCRIPTION                                         NAME                                             ADDRESS                                      EMAIL                 METHOD OF SERVICE
                                                                                                        Attn: Bankruptcy Department
                                                                                                        Brookfield Place
                                                           Securities & Exchange Commission ‐ NY        200 Vesey Street, Suite 400                          bankruptcynoticeschr@sec.gov
Securities and Exchange Commission ‐ Regional Office       Office                                       New York NY 10281‐1022                               nyrobankruptcy@sec.gov          First Class Mail and Email
                                                                                                        Attn: Bankruptcy Department
                                                                                                        One Penn Center
                                                           Securities & Exchange Commission ‐           1617 JFK Boulevard, Suite 520
Securities and Exchange Commission ‐ Regional Office       Philadelphia Office                          Philadelphia PA 19103                                secbankruptcy@sec.gov           First Class Mail and Email
                                                                                                        Attn: Andrew H. Sherman, Esq., Boris I. 
                                                                                                        Mankovetskiy, Esq. and Rachel E. Brennan, Esq.
                                                                                                        The Legal Center                                     asherman@sillscummis.com
                                                                                                        One Riverfont Plaza                                  bmankovetskiy@sillscummis.com
Counsel to the Official Committee of Unsecured Creditors   Sills Cummis & Gross P.C.                    Newark NJ 07102                                      rbrennan@sillscummis.com        Email
                                                                                                        Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                                        919 North Market Street                              jhh@stevenslee.com
                                                                                                        Suite 1300
Counsel to Healthcare Services Group, Inc.                 Stevens & Lee, P.C.                          Wilmington DE 19801                                  ebc@stevenslee.com              Email
                                                                                                        Attn: Robert Lapowsky
                                                                                                        620 Freedom Business Center
                                                                                                        Suite 200
Counsel to Healthcare Services Group, Inc.                 Stevens & Lee, P.C.                          King of Prussia PA 19406                             rl@stevenslee.com               Email
                                                                                                        ATTN: BRENDAN BAKIR
                                                                                                        18000 STUDEBAKER ROAD
                                                                                                        SUITE 700
Top 30 Largest Unsecured Creditors                         Surgical Program Development                 CERRITOS CA 90703                                                                    First Class Mail
                                                                                                        Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                                        824 N. Market Street
                                                                                                        Suite 810                                            leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                        The Rosner Law Group LLC                     Wilmington DE 19801                                  gibson@teamrosner.com           First Class Mail and Email
                                                                                                        Attn: Danielle A. Pham
                                                                                                        1100 L Street, NW
                                                                                                        Room 7106
Counsel to the United States                               U.S. Department of Justice                   Washington DC 20005                                  danielle.pham@usdoj.gov         First Class Mail and Email
                                                                                                        Attn: General Counsel
                                                                                                        950 Pennsylvania Avenue, NW
United States Department of Justice                        U.S. Department of Justice                   Washington DC 20530‐0001                                                             Overnight Mail
                                                                                                        Attn: Ruth A. Harvey, Margaret M. Newell, Seth B. 
                                                                                                        Shapiro and Danielle A. Pham
                                                                                                        P.O. Box 875
                                                                                                        Ben Franklin Station                                 danielle.pham@usdoj.gov
Counsel to the United States                               U.S. Department of Justice                   Washington DC 20044‐0875                             seth.shapiro@usdoj.gov          First Class Mail and Email




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                          Page 6 of 7
                                                         Case 18-12491-CSS                    Doc 281            Filed 12/11/18           Page 12 of 43
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                         DESCRIPTION                                         NAME                                            ADDRESS                                        EMAIL               METHOD OF SERVICE
                                                                                                      Attn: Charles Oberly
                                                                                                      c/o Ellen Slights
                                                                                                      1007 Orange Street, Suite 700, P.O. Box 2046
US Attorney for the District of Delaware                 US Attorney for Delaware                     Wilmington DE 19899‐2046                               usade.ecfbankruptcy@usdoj.gov   First Class Mail and Email
                                                                                                      Attn: Gary F. Torrell, Esq.
                                                                                                      1888 Century Park East
                                                                                                      Suite 1100
Counsel to LADMC, LLC                                    Valensi Rose, PLC                            Los Angeles CA 90067                                   gft@vrmlaw.com                  First Class Mail and Email
                                                                                                      Attn: David E. Lemke, Esquire and Melissa W. Jones, 
                                                                                                      Esquire
                                                                                                      Nashville City Center
                                                                                                      511 Union Street, Suite 2700                           david.lemke@wallerlaw.com
Counsel to Ally Bank                                     Waller Lansden Dortch & Davis, LLP           Nashville TN 37219                                     melissa.jones@wallerlaw.com     Email
                                                                                                      Attn: John Tishler, Katie G. Stenberg, Blake D. Roth, 
                                                                                                      and Tyler Layne                                        john.tishler@wallerlaw.com
                                                                                                      511 Union Street                                       katie.stenberg@wallerlaw.com
                                                                                                      Suite 2700                                             blake.roth@wallerlaw.com
Counsel to Debtors                                       Waller Lansden Dortch & Davis, LLP           Nashville TN 37219                                     Tyler.Layne@wallerlaw.com       Email
                                                                                                      Attn: Specialty Finance Loan Portfolio Manager
                                                                                                      2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association                   Wells Fargo Bank, National Association       Santa Monica CA 90404                                                                  Overnight Mail

                                                                                                      Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                                      P.O. Box 13199
Counsel to Concordia Bank & Trust Company                Wheelis & Rozanski, APLC                     Alexandria LA 71315‐3199                           steve@wheelis‐rozanski.com          Email
                                                                                                      Attn: Christopher M. Samis
                                                                                                      The Renaissance Centre
                                                                                                      405 North King Street, Suite 500
Counsel to the SWC Landlords                             Whiteford, Taylor & Preston LLC              Wilmington DE 19801                                csamis@wtplaw.com                   First Class Mail and Email
                                                                                                      ATTN: PETE HARTLEY
                                                         Wound Care Management, LLC D/B/A             16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                       Medcentris                                   HAMMOND LA 70403                                                                       Overnight Mail




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                        Page 7 of 7
Case 18-12491-CSS   Doc 281   Filed 12/11/18   Page 13 of 43



                       Exhibit B
                                                                      Case 18-12491-CSS                     Doc 281               Filed 12/11/18              Page 14 of 43
                                                                                                                         Exhibit B
                                                                                                                Attorneys General Service List
                                                                                                                  Served as set forth below


 MMLID                       NAME                                    NOTICE NAME                    ADDRESS 1                          ADDRESS 2             CITY        STATE    POSTAL CODE                 PHONE                      METHOD OF SERVICE
7037642   STATE OF ARIZONA ATTORNEY GENERAL                ATTN: BANKRUPTCY DEPARTMENT   1275 W. WASHINGTON ST.                                        PHOENIX          AZ       85007          aginfo@azag.gov                      First Class Mail and Email
7037643   STATE OF CALIFORNIA ATTORNEY GENERAL             ATTN: BANKRUPTCY DEPARTMENT   P.O. BOX 944255                                               SACRAMENTO       CA       94244‐2550     bankruptcy@coag.gov                  First Class Mail and Email
7037645   STATE OF KANSAS ATTORNEY GENERAL                 ATTN: BANKRUPTCY DEPARTMENT   120 SW 10TH AVE., 2ND FLOOR                                   TOPEKA           KS       66612‐1597     general@ksag.org                     First Class Mail and Email
7037646   STATE OF LOUISIANA ATTORNEY GENERAL              ATTN: BANKRUPTCY DEPARTMENT   P.O. BOX 94095                                                BATON ROUGE      LA       70804‐4095     ConsumerInfo@ag.state.la.us          First Class Mail and Email
7037648   STATE OF MISSISSIPPI ATTORNEY GENERAL            ATTN: BANKRUPTCY DEPARTMENT   WALTER SILLERS BUILDING         550 HIGH STREET, SUITE 1200   JACKSON          MS       39201                                               First Class Mail
7037648   STATE OF MISSISSIPPI ATTORNEY GENERAL            ATTN: BANKRUPTCY DEPARTMENT   WALTER SILLERS BUILDING         P.O. BOX 220                  JACKSON          MS       39201                                               Overnight Mail
7037647   STATE OF MISSOURI ATTORNEY GENERAL               ATTN: BANKRUPTCY DEPARTMENT   SUPREME COURT BUILDING          207 W. HIGH ST.               JEFFERSON CITY   MO       65102          attorney.general@ago.mo.gov          First Class Mail and Email
7037649   STATE OF TEXAS ATTORNEY GENERAL                  ATTN: BANKRUPTCY DEPARTMENT   CAPITOL STATION                 P.O. BOX 12548                AUSTIN           TX       78711‐2548     public.information@oag.state.tx.us   First Class Mail and Email
7037650   STATE OF UTAH ATTORNEY GENERAL                   ATTN: BANKRUPTCY DEPARTMENT   P.O. BOX 142320                                               SALT LAKE CITY   UT       84114‐2320     uag@utah.gov                         First Class Mail and Email




           In re: Promise Healthcare Group, LLC, et al .
           Case No. 18‐12491 (CSS)                                                                                       Page 1 of 1
Case 18-12491-CSS   Doc 281   Filed 12/11/18   Page 15 of 43



                       Exhibit C
                                                              Case 18-12491-CSS                    Doc 281          Filed 12/11/18       Page 16 of 43
                                                                                                           Exhibit C
                                                                                                        CDA Service List
                                                                                                    Served via First Class Mail

 MMLID                                                        NAME                                                                         ADDRESS 1                         CITY     STATE    POSTAL CODE
7037273    3C Community Clinic                                                                                    3030 W Olympic Blvd.,#206,                     LOS ANGELES         CA       90006
7037187    Abdul Rab Khan, M.D.                                                                                   1711 W Temple Street, Ste.#5613                Los Angeles         CA       90026
7037212    Access IPA                                                                                             880 S Atlantic Blvd.,Ste.201                   Monterey Park       CA       91754
7037155    Accountable Health Plan Medical Group                                                                  PO BOX 732800                                  DALLAS              TX       75373‐2800
7037213    Aetna Health of California, Inc.; Aetna Health Management, LLC                                         6303 Owensmouth Ave.                           Woodland Hills      CA       91367
7023073    AFG Investment Fund 5, LLC                                                                             825 S BARRINGTON AVENUE                        Los Angeles         CA       90049
7037230    AIDS Healthcare Foundation                                                                             PO BOX 409669                                  ATLANTA             GA       30344
7037172    Alan Snyder, DPM                                                                                       1909 N. HILLHURST AVE                          Los Angeles         CA       90027
7037139    Alan Snyder, MD                                                                                        1909 N. HILLHURST AVE                          Hamilton Township   NJ       08619
7037175    Alberto Natividad, M.D.                                                                                1711 W Temple Street,  Ste., #3607,            Los Angeles         CA       90026
7037192    Allan Markie, M.D.                                                                                     1711 W Temple Street, Ste.#5689                Los Angeles         CA       90026
7037229    Alta Med Health Services Corporation                                                                   PO BOX 64218                                   BALTIMORE           MD       21233‐64218
7037228    Alta Med Health Services Corporation dba Senior BuenaCare                                              PO BOX 64218                                   BALTIMORE           MD       21233‐64218
7037130    Ambulife Ambulance Services, Inc.                                                                      6644 VAN NUYS BLVD SUITE B                     VAN NUYS            CA       91405
7037171    American Career College, Inc.                                                                          151 Innovation Dr.                             Irvine              CA       92617
7037132    American Red Cross                                                                                     BLOOD SERVICES WESTERN AREA, PO BOX 100805     PASADENA            CA       91189
7037170    American University of Health Sciences                                                                 1600 E Hill Street                             Signal Hill         CA       90755
7037265    AMH Comprehensive Medical Centers                                                                      711 N Alvarado St, Ste.101                     LOS ANGELES         CA       90026
7037246    Amtech Elevator Services                                                                               1550 S. SUNKIST STREET, SUITE A                ANAHEIM             CA       92806
7037169    Angeles College                                                                                        3440 Wilshire Blvd.                            Los Angeles         CA       90010
7037214    Anthem Blue Cross                                                                                      21555 Oxnard Street, 8D                        Woodland Hills      CA       91367
7037231    Aramark Uniform Services                                                                               AUS ST LOUIS MC LOCKBOX, 26792 NETWORK PLACE   CHICAGO             IL       60673‐1247
7037176    Aret Akian, M.D.                                                                                       1711 W Temple Street, Ste., #5661              Los Angeles         CA       90026
7037173    Arnold Ross, DPM                                                                                       555 South Flower Street, 36th fl               Los Angeles         CA       90071
7037255    Arrowhead Regional Medical Center                                                                      400 North Pepper Ave.                          Colton              CA       92324
7037196    Arthur Collins, M.D.                                                                                   1711 W Temple Street, Ste.#5635                Los Angeles         CA       90026
7037264    Aya Healthcare Inc.                                                                                    DEPT 3519, PO BOX 123519                       DALLAS              TX       75312‐3519
7037168    Azusa Pacific University                                                                               701 E. Foothill Blvd                           Azusa               CA       91702
7023072    Baker Commodities Inc.                                                                                 4020 BANDINI BLVD                              VERNON              CA       90058
7037215    Beacon Health Strategies LLC                                                                           200 State Street                               Boston              MA       02109
7037274    Beverly Community Clinic                                                                               2252 Beverly Blvd.,Ste.103                     LOS ANGELES         CA       90057
7037210    Blue Shield of California                                                                              6300 Canoga Avenue, 12th Floor                 Woodland Hills      CA       91367
7037252    Brian Baer, DPM                                                                                        25708 Sunrise Way                              Loma Linda          CA       92354
7037232    California Hospital Patient Safety Organization (CHPSO)                                                1215 K St.,Ste.800                             Sacramento          CA       95814
7037146    California Medical Response Inc. d/b/a Cal Med Ambulance                                               12409 SLAUSON AVE, SUITE B                     WHITTIER            CA       90606
7037123    California Rehabilitation Services, Inc. dba Interstate Rehabilitation Services, LLC‐                  333 E. GLENOAKS BLVD                           GLENDALE            CA       91207
7037185    Calmed Community Health Center, Inc.                                                                   1711 W Temple Street, Ste.#3644                Los Angeles         CA       90026
7037216    Care1st Health Plan                                                                                    601 Potrero Grande Dr.                         Monterey Park       CA       91755
7037201    Carlos Cosenza, M.D.                                                                                   1300 N Vermont Ave #704                        Los Angeles         CA       90027
7037221    CHA Hollywood Medical Center, L.P. d/b/a Hollywood Presbyterian Medical Center                         1300 N Vermont Ave                             Los Angeles         CA       90027
7037177    Champion Medical Group d/b/a Universal Psychiatric Medical Group                                       1711 W Temple Street, Ste.#4662                Los Angeles         CA       90026
7037148    Chemco Products Company                                                                                6401 E. ALONDRA BLVD.                          Paramount           CA       90723
7037186    Cheryl Powell, M.D.                                                                                    1711 W Temple Street, Ste.#5665                Los Angeles         CA       90026



          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                           Page 1 of 4
                                                          Case 18-12491-CSS                     Doc 281          Filed 12/11/18         Page 17 of 43
                                                                                                        Exhibit C
                                                                                                     CDA Service List
                                                                                                 Served via First Class Mail

 MMLID                                                      NAME                                                                       ADDRESS 1                    CITY    STATE    POSTAL CODE
7037249    City of Angeles Emergency Medical Group, Inc.                                                       434 S San Vicente Blvd.                  LOS ANGELES        CA       90048
7037194    Clifford Iriele, M.D.                                                                               1711 W Temple Street, Ste.#6642          Los Angeles        CA       90026
7037266    Complete Care Community Health Center                                                               2928 E Cesar Chavez Ave.                 LOS ANGELES        CA       90033
7037217    Corvel Healthcare Corporation                                                                       601 SW Second Avenue, Suite 1400         Portland           OR       97204
7037271    County of Los Angeles                                                                               5050 COMMERCE DRIVE, ROOM 117            BALDWIN PARK       CA       91706
7037250    Danielle T. Kochavi                                                                                 738 Berkshire Ave.                       La Canada          CA       91011
7023070    Daniels Sharpsmart, Inc.,                                                                           P.O. BOX 7697                            CAROL STREAM       IL       60197‐7697
7037200    Doctor Bogard Chang Optometry, Inc.                                                                 1711 W Temple Street, Ste.#7136          Los Angeles        CA       90026
7037199    Doctor's Health Center, Inc.                                                                        1711 W Temple Street, Ste.#5611          Los Angeles        CA       90026
7037203    Earla Eveleen Quisido, M.D.                                                                         1711 W Temple Street, Ste.#6649          Los Angeles        CA       90026
7037219    Easy Choice Health Plan, Inc.                                                                       10803 Hope St , # B                      Cypress            CA       90630
7037154    Ecolab                                                                                              P.O. BOX 70343                           CHICAGO            IL       60673‐0343
7037189    Elizabeth Youn, D.P.M                                                                               1711 W Temple Street, Ste.#5650          Los Angeles        CA       90026
7037128    EnBio                                                                                               150 EAST OLIVE AVENUE, SUITE 212         BURBANK            CA       91502
7037277    Enterprises Medical Services                                                                        714 Spirit 40 Park Drive Suite 125       Chesterfield       MS       63005
7037147    eSolutions, Inc.                                                                                    WS #165, 8215 W. 108th Terrace           Overland Park      KS       66210
7037122    ESP Personnel                                                                                       72‐877 DINAH SHORE DR., SUITE 103 #232   RANCHO MIRAGE      CA       92270
7037205    Express Rx, Inc.                                                                                    1711 W Temple Street, Ste.#1050          Los Angeles        CA       90026
7037145    Gary E Ford, MD                                                                                     1045 REDONDO BEACH BLVD                  Gardena            CA       90247
7037197    George O'Byrne, M.D.                                                                                1711 W Temple Street, Ste.#4656          Los Angeles        CA       90026
7037179    Gideon Lowe, M.D.                                                                                   1711 W Temple Street, Ste.#5675          Los Angeles        CA       90026
7037227    Gilbert Varela, MD Inc., dba Alliance Health Systems                                                5233 E Beverly Blvd                      Los Angeles        CA       90022
7037150    Glenview Pathology Medical Group, Inc.                                                              3828 HUGHES AVENUE                       Culver City        CA       90232
7037195    Golden Seal Home Health, Inc.                                                                       1711 W Temple Street, Ste.#7647          Los Angeles        CA       90026
7037178    Grace Hospice, Inc.                                                                                 1711 W Temple Street, Ste.#3611          Los Angeles        CA       90026
7037166    Grand Canyon Education, Inc. dba Grand Canyon University                                            3300 West Camelback Rd.                  Phoenix            AZ       85017
7037234    GRANT & WEBER                                                                                       26575 W Agoura Rd.                       Calabasas          CA       91302
7037156    Health Net of California, Inc.                                                                      40 24TH STREET‐ 5TH FLOOR                PITTSBURGH         PA       15222
7037220    Heritage California ACO                                                                             8510 Balboa Boulevard , Suite 285        Northridge         CA       91325
7037152    HIE Networks, LLC                                                                                   3411 CAPITAL MEDICAL BLVD.               TALLAHASSEE        FL       32308
7037235    Hooper Healthcare Consulting, LLC                                                                   P.O. Box 8997                            Brea               CA       92822
7037222    Humana Health Plan Inc.; Humana Insurance Company                                                   GROUP 574258‐001, PO BOX 533             CAROL STREAM       IL       60132
7037263    In Soo Kim, M.D.                                                                                    15211 Vanowen St , Ste 206               Van Nuys           CA       91405
7037193    Jacob Flores, M.D.                                                                                  1711 W Temple Street, Ste.#5644          Los Angeles        CA       90026
7037278    Jacob Flores, MD                                                                                    2171 S E; Ca,omp Rea; #104               Oceanside          CA       92054
7037207    Jacob Jacque Ahdoot, M.D.                                                                           1711 W Temple Street, Ste.#1050          Los Angeles        CA       90026
7037184    Jang Rak Choi, M.D.                                                                                 1711 W Temple Street, Ste.#5624          Los Angeles        CA       90026
7037236    JFA Consulting Services, LLC                                                                        1203 E JACKSON ST                        LONG BEACH         CA       92805
7037204    JoAnn Pullen, M.D.                                                                                  1711 W TEMPLE ST #7606                   Los Angeles        CA       90026
7037254    Joseph M. Page, MD                                                                                  1711 WEST TEMPLE STREET, SUITE 7606      LOS ANGELES        CA       90026
7037121    Kaiser Foundation Hospitals /Health Plan and S.California Permanente Medical Group                  4700 W Sunset Blvd                       LOS ANGELES        CA       90027
7037256    Kathryn Bosia, DPM                                                                                  3417 Bayberry Dr                         Chino Hills        CA       91709
7037257    Keivan Golchini, MD                                                                                 9100 WILSHIRE BLVD, STE# 245             BEVERLY HILLS      CA       90212



          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                        Page 2 of 4
                                                            Case 18-12491-CSS                    Doc 281            Filed 12/11/18         Page 18 of 43
                                                                                                           Exhibit C
                                                                                                        CDA Service List
                                                                                                    Served via First Class Mail

 MMLID                                                       NAME                                                                         ADDRESS 1                   CITY            STATE    POSTAL CODE
7037202    Kingsley Ofoegbu, M.D.                                                                                 1711 W Temple Street, Ste.#6644          Los Angeles               CA       90026
7037258    Kingsley Ofoegbu, MD                                                                                   644 E Rgent Str., St#200                 Inglewood                 CA       90301
7037209    K‐Management, Inc.                                                                                     1711 W Temple Street, Ste.#6632          Los Angeles               CA       90026
7037237    Kronos Incorporated                                                                                    P.O. BOX 743208                          ATLANTA                   GA       30374‐3208
7037224    Legacy Health Plan, Inc.                                                                               120 East Harris                          San Angelo                TX       76903
7037223    Local Initiative Health Authority for Los Angeles County d/b/a Care Health Plan                        1055 West 7th Street, 10th Floor         Los Angeles               CA       90017‐2751
7037262    Loraine V. Diego, MD                                                                                   1711 W TEMPLE ST., 7463                  Los Angeles               CA       90026
7037269    Los Angeles Centers for Alcohol & Drug Abuse                                                           11015 Bloomfield Ave                     Santa Fe Springs          CA       90670
7037165    Los Angeles Community College District doing business on behalf of Los Angeles City College            840 Heliotrope Dr.                       LOS ANGELES               CA       90029
7037238    Los Angeles County Department of Mental Health                                                         5050 COMMERCE DRIVE, ROOM 117            BALDWIN PARK              CA       91706
7037198    Louie‐Marc Contreras, M.D.                                                                             1711 W Temple Street, Ste.#5682          Los Angeles               CA       90026
7037167    Loyola Marymount University                                                                            1 LMU Drive, Ste.2444                    Los Angeles               CA       90045
7037143    Med Reach Ambulance Inc.                                                                               P.O. BOX 3001                            TORRANCE                  CA       90501
7037125    MedCoast MedServices Inc.                                                                              3951 MEDFORD STREET                      LOS ANGELES               CA       90063
7037239    Medical Solutions, L.L.C.                                                                              1010 NORTH 102ND STREET, SUITE 300       OMAHA                     NE       68114
7037267    Mid‐Wilshire Surgery Center                                                                            5757 Wilshire Blvd.,Ste.374              LOS ANGELES               CA       90036
7023074    Moiez Khankhanian, MD                                                                                  815 SALISBURY RD                         La Canada                 CA       91011
7037126    Moiez Khankhanian, MD                                                                                  815 SALISBURY RD                         South Abington Township   PA       18411
7037120    Morrison Management Specialists, Inc.                                                                  5801 Peachtree Dunwoody Road             ATLANTA                   GA       30342‐1503
7037279    National Training Systems, Inc.                                                                        27702 Crown Valley Pkwy, Ste.D4‐198      Ladera Ranch              CA       92694
7037259    Nava Mohammadi                                                                                         3406 Sapphire Dr.                        Rocklin                   CA       95677
7037151    NRC Picker‐ (National Research Corporation)                                                            PO BOX 809030                            Chicago                   IL       60680‐9030
7037240    ORF10 Inspection, Inc.                                                                                 2121 W IMPERIAL HWY, SUITE E460          LA HABRA                  CA       90631
7037260    Outreach Care IPA                                                                                      2171 S El Camino Real, #104              Oceanside                 CA       92054
7037180    Pablito Tancinco, M.D.                                                                                 1711 W Temple Street, Ste.#4687          Los Angeles               CA       90026
7037211    Pacific Alliance Medical Center                                                                        531 W College Street                     LOS ANGELES               CA       90012
7037141    Pacific Medical Imaging Inc.                                                                           12041 MORA DRIVE                         SANTA FE SPRINGS          CA       90670
7037241    Paul Van Duine                                                                                         22494 Dominogo Rd.                       Woodland Hills            CA       91364
7037268    Peoples Community Clinic, Inc.                                                                         4139 Verdugo Rd., Ste.A                  LOS ANGELES               CA       90065
7037261    PICCS 'R US Nursing Inc                                                                                3553 ATLANTIC AVE #357                   LONG BEACH                CA       90807
7037164    Premiere Educational Corp. dba Premiere Career College                                                 12901 Ramona Blvd.                       Irwindale                 CA       91706
7023068    Puchlik Design Associates, Inc.                                                                        859 SOUTH RAYMOND AVENUE                 PASADENA                  CA       91105
7037276    Real to Reel, Inc.                                                                                     16118 Sherman Way                        Van Nuys                  CA       91406
7037163    Robert Paoletti, D.P.M.                                                                                4477 W 118th St., Ste.105                Hawthorne                 CA       90250
7037188    Robert Washington, M.D.                                                                                1711 W Temple Street, Ste.#7659          Los Angeles               CA       90026
7037134    ScImage                                                                                                4916 EL CAMINO REAL, STE 200             LOS ALTOS                 CA       94022
7037138    Secure Nursing Service, Inc.                                                                           3333 WILSHIRE BLVD.                      Los Angeles               CA       90010
7037272    Serrano Post‐Acute, LLC                                                                                5401 Fountain Ave.                       LOS ANGELES               CA       90029
7037181    Seung‐Ho Choi, M.D.                                                                                    1711 W Temple Street, Ste.#7665          Los Angeles               CA       90026
7037253    Sherman Oaks Hospital                                                                                  4929 Van Nuys Blvd                       Sherman Oaks              CA       91403
7037162    Sherman Way Surgical Center                                                                            4929 Van Nuys Blvd.                      Sherman Oaks              CA       91403
7037208    Silver Lake Best Care, Inc.                                                                            1711 W Temple Street, Ste.#6690          Los Angeles               CA       90026
7037129    Southland Medical Dialysis Inc.                                                                        102 S. ARDMORE AVE.                      Los Angeles               CA       90004‐5303



          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                           Page 3 of 4
                                                             Case 18-12491-CSS     Doc 281          Filed 12/11/18          Page 19 of 43
                                                                                           Exhibit C
                                                                                        CDA Service List
                                                                                    Served via First Class Mail

 MMLID                                                       NAME                                                        ADDRESS 1                      CITY    STATE    POSTAL CODE
7037242    Stanley Otake Consultant                                                               225 N. DEERWOOD STREET                    ORANGE             CA       92869
7037247    Stericycle, Inc.                                                                       PO BOX 6575                               CAROL STREAM       IL       60197‐6400
7037127    Suncoast Elevator Solutions                                                            7238 NW 70th Street                       Miami              FL       33166
7037270    Sunset Foot Clinic                                                                     2711 W Sunset Blvd.                       LOS ANGELES        CA       90026
7037182    Syed Hossain, M.D.                                                                     1711 W Temple Street, Ste.#5658           Los Angeles        CA       90026
7023071    Syed Omar Tirmizi, MD                                                                  1711 W TEMPLE ST                          LOS ANGELES        CA       90026
7037225    SynerMed                                                                               1600 Corporate Center Drive               Monterey Park      CA       91754
7037149    Telnet‐RX, Inc.                                                                        3940 PROSPECT AVE.                        Yorba Linda        CA       92886
7037124    The Advisory Board Company                                                             2445 M STREET NW                          WASHINGTON         DC       20037
7037226    Three Rivers Provider Network, Incorporated                                            910 Hale Pl, Ste 101                      Chula Vista        CA       91914
7037133    Tiger Valley Medical Group, Inc.                                                       1711 WEST TEMPLE STREET                   LOS ANGELES        CA       90026
7037275    Time Warner Cable Pacific West, LLC                                                    PO BOX 60074                              CITY OF INDUSTRY   CA       91716‐0074
7037245    Toshiba Financial Services                                                             999 Yamato Rd., 3rd Fl                    Boca Raton         FL       33431
7037144    Trane U.S. Inc.                                                                        POB 845053                                DALLAS             TX       75284
7037243    TRL Systems, Inc.                                                                      9531 MILLIKEN AVENUE                      RANCHO CUCAMONGA   CA       91730
7037131    Unilab Corporation dba Quest Diagnostics                                               PO BOX 740709                             ATLANTA            GA       30362
7037153    Universal Care, Inc.                                                                   1600 E Hill St                            Signal Hill        CA       90755
7037190    Universal Translation Sources, Inc.                                                    1711 W Temple Street, Ste.#4691           Los Angeles        CA       90026
7037161    University of Southern California on behalf of its School of Pharmacy                  2001 N. SOTO STREET, SUITE 305            LOS ANGELES        CA       90032 
7037135    Urgent Nursing Resource, Inc.                                                          14752 BEACH BLVD., SUITE 101              LA MIRANDA         CA       90638
7037136    US Hospital Personnel California, Inc dba Hospital StaffLink Network                   5000 W SUNSET BLVD SUITE #630             Los Angeles        CA       90027
7037159    V.A. Loma Linda Health Care Systems                                                    11201 Benton St.                          Loma Linda         CA       92357
7023069    V.C. Medical Enterprises                                                               2223 HILL DRIVE                           LOS ANGELES        CA       90041
7037160    Valley College of Medical Careers                                                      8399 Topanga Canyon Blvd #200             Canoga Park        CA       91304
7037244    Vendormate, Inc.                                                                       3445 Peachtree Rd NE, Ste.300             Atlanta            GA       30326
7037191    Vincent Anthony, M.D.                                                                  1711 W Temple Street, Ste.#7611           Los Angeles        CA       90026
7037206    Vital Health Medical Group, Inc.                                                       1711 W Temple Street, Ste.#1065           Los Angeles        CA       90026
7037158    West Coast University                                                                  151 Innovation Dr.                        Irvince            CA       92617
7037142    West Coast University                                                                  P.O. BOX 2889                             RAMONA             CA       92065
7037137    Westcom Radiology Medical Group                                                        1711 WEST TEMPLE ST                       LOS ANGELES        CA       90026
7037157    Western University of Health Sciences                                                  309 E.2nd Street                          Pomona             CA       91766‐1854
7037174    Western University of Health Sciences/College of Podiatric Medicine                    309 E Second St.                          Pomona             CA       91766
7037140    William Gillespie, MD                                                                  510 S GRAND AVE                           Glendora           CA       91741
7037248    William Gillespie, MD                                                                  510 S GRAND AVE                           Glendora           CA       91741‐4291
7037183    Wilshire Orthopedic Management Company, Inc.                                           1711 W Temple Street, Ste.#8648           Los Angeles        CA       90026




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                           Page 4 of 4
Case 18-12491-CSS   Doc 281   Filed 12/11/18   Page 20 of 43



                       Exhibit D
                                                    Case 18-12491-CSS     Doc 281      Filed 12/11/18         Page 21 of 43
                                                                               Exhibit D
                                                                DN 229 Contract Counterparties Service List
                                                                        Served via First Class Mail

MMLID                      NAME                                         ADDRESS 1                    ADDRESS 2             CITY       STATE    POSTAL CODE
7037132   AMERICAN RED CROSS                                BLOOD SERVICES WESTERN AREA           P.O. BOX 100805 PASADENA           CA       91189
7037264   AYA HEALTHCARE, INC.                              DEPT. 3519                            P.O. BOX 123519 DALLAS             TX       95312
7037271   COUNTY OF LOS ANGELES                             5050 COMMERCE DRIVE                   ROOM 117        BALDWIN PARK       CA       91706
7023070   DANIELS SHARPSMART INC                            P.O. BOX 7697                                         CAROL STREAM       IL       60197‐7697
7037122   ESP PERSONNEL                                     72‐877 DINAH SHORE DR.                SUITE 103 #232  RANCHO MIRAGE      CA       92270
7037239   MEDICAL SOLUTIONS, LLC                            1010 NORTH 102ND STREET               SUITE 300       OMAHA              NE       68114
7037259   NAVA MOHAMMADI                                    3406 SAPPHIRE DR.                                     ROCKLIN            CA       95677
7037141   PACIFIC MEDICAL IMAGING INC                       12041 MORA DRIVE                                      SANTA FE SPRINGS   CA       90670
7037247   STERICYCLE, INC.                                  P.O. BOX 9001588                                      LOUISVILLE         KY       40290
7037124   THE ADVISORY BOARD COMPANY                        2445 M STREET NW                                      WASHINGTON         DC       20037
7037144   TRANE U.S., INC.                                  P.O. BOX 845053                                       DALLAS             TX       75284
7037243   TRL SYSTEMS INC                                   9531 MILLIKEN AVENUE                                  RANCHO CUCAMUNGA   CA       91730
7023069   V.C. MEDICAL ENTERPRISES                          2223 HILL DRIVE                                       LOS ANGELES        CA       90041
7037137   WESTCOM RADIOLOGY MEDICAL GROUP                   1711 WEST TEMPLE ST                                   LOS ANGELES        CA       90026




     In re: Promise Healthcare Group, LLC, et al.
     Case No. 18‐12491 (CSS)                                                    Page 1 of 1
Case 18-12491-CSS   Doc 281   Filed 12/11/18   Page 22 of 43



                       Exhibit E
                                                                 Case 18-12491-CSS                      Doc 281                 Filed 12/11/18                  Page 23 of 43
                                                                                                                      Exhibit E
                                                                                                             Insurance Carriers Service List
                                                                                                               Served as set forth below
MMLID                             NAME                                          ADDRESS 1                          ADDRESS 2                     ADDRESS 3         CITY      STATE    POSTAL CODE COUNTRY            EMAIL                METHOD OF SERVICE
7036787   BERKSHIRE HATHAWAY                               ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   3555 FARNAM STREET                                    OMAHA         NE       68131                                            First Class Mail
7036788   CONTINENTAL CASUALTY COMPANY                     ATTN: PRESIDENT THOMAS FIROUZ MOTAMED        333 SOUTH WABASH                                      CHICAGO       IL       60604                                            First Class Mail
7036789   GENERAL SECURITY INDEMNITY COMPANY OF ARIZONA    ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   199 WATER STREET                                      NEW YORK      NY       10038‐3526                                       First Class Mail
7036790   GENERAL SECURITY INDEMNITY COMPANY OF ARIZONA    ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   2338 WEST ROYAL PALM ROAD              SUITE J        PHOENIX       AZ       85021                                            First Class Mail
7036791   HISCOX INSURANCE COMPANY                         ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   520 MADISON AVENUE                     32ND FLOOR     NEW YORK      NY       10022                                            First Class Mail
7036792   HUDSON SPECIALTY INSURANCE CO                    ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   100 WILLIAM ST                                        NEW YORK      NY       10038                                            First Class Mail
7036793   ILLINOIS NATIONAL INSURANCE COMPANY              c/o AIG Property Casualty U.S., Inc.         175 Water Street, 17th Floor                          New York      NY       10038                                            First Class Mail
7036794   INDIAN HARBOUR INSURANCE COMPANY                 ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   70 SEAVIEW AVE                         SUITE 7        STAMFORD      CT       06902                                            First Class Mail
7036795   IRONSHORE SPECIALTY INSURANCE COMPANY            ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   405 SILVERSIDE RD, SUITE 102A                         WILMINGTON    DE       19809                ron.gleason@ironshore.com   First Class Mail and Email
7036796   NAVIGATOR'S INSURANCE COMPANY                    ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   1 PENN PLZ                             FL 32          NEW YORK      NY       10119                                            First Class Mail
7036797   PHILADELPHIA INDEMNITY INSURANCE CO              ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   1 BALA PLAZA                           SUITE 100      BALA CYNWYD   PA       19004‐0950                                       First Class Mail
7036798   RSUI INDEMNITY COMPANY, INC.                     ATTN: CEO DAVID ERNET LEONARD                945 EAST PACES FERRY ROAD NE           SUITE 1800     ATLANTA       GA       30326‐1160                                       First Class Mail
7036799   STARR INDEMNITY & LIABILITY COMPANY              ATTN: CHARLES HARRY DANGELO                  399 PARK AVENUE                        8TH FLOOR      NEW YORK      NY       10022                                            First Class Mail
7036800   STEADFAST INSURANCE COMPANY                      ATTN: CEO KATHLEEN ANNE SAVIO                1400 AMERICAN LANE                                    SCHAUMBERG    IL       60196‐1056                                       First Class Mail
7036801   THE HARTFORD FINANCIAL SERVICES GROUP, INC.      ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   690 ASYLUM AVENUE                                     HARTFORD      CT       06106                                            First Class Mail
7036802   UNITED HEARTLAND / ACCIDENT FUND INSURANCE CO    ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   200 N. GRAND AVENUE                    P.O. BOX 40790 LANSING       MI       48901‐7990                                       First Class Mail
7036803   UNITED SPECIALTY INSURANCE COMPANY               ATTN: OFFICER, DIRECTOR, OR MANAGING AGENT   1900 L. DON DODSON DRIVE                              BEDFORD       TX       76021                                            First Class Mail
7036804   WESTERN SURETY COMPANY                           ATTN: CEO SCOTT DONALD                       2100‐1881 SCARTH STREET                               REGINA        SK       S4P 4K9      CANADA sdonald@westernsurety.ca     First Class Mail and Email




            In re: Promise Healthcare Group, LLC, et al.
            Case No. 18‐12491 (CSS)                                                                                    Page 1 of 1
           Case 18-12491-CSS        Doc 281     Filed 12/11/18    Page 24 of 43



                                        Exhibit F


Due to the confidential nature of the Debtors’ sale process, the Interested Parties Service List has
 been redacted. This information will be made available to the Court, the U.S. Trustee and any
                                 official committee upon request.
Case 18-12491-CSS   Doc 281   Filed 12/11/18   Page 25 of 43



                       Exhibit G
                                                     Case 18-12491-CSS   Doc 281         Filed 12/11/18    Page 26 of 43
                                                                                Exhibit G
                                                                            Lessors Service List
                                                                         Served via First Class Mail

 MMLID                        NAME                                          ADDRESS 1                     ADDRESS 2            CITY        STATE    POSTAL CODE
 7024767   ACPL                                                13828 COLLECTIONS CENTER DRIVE                          CHICAGO            IL       60693
 7033811   AFG INVESTMENT FUND                                 825 SOUTH BARRINGTON AVENUE                             LOS ANGELES        CA       90049
 7023080   AKF3 YAMATO, LLC                                    1400 N.W 107TH AVENUE                   5TH FLOOR       MIAMI              FL       33172
 7033813   ALARCON HOME LOANS, LLC                             2578 WATERLINE WAY                                      CHULA VISTA        CA       91914
 7024151   ALARCON HOME LOANS, LLC.                            6010 SAN MIGUEL ROAD                                    BONITA             CA       91902
 7023789   ALL COPY PRODUCTS, INC.                             P.O. BOX 660831                                         DALLAS             TX       75266‐0831
 7024555   ARJOHUNTLEIGH, INC.                                 2349 W. LAKE STREET                     SUITE 250       ADDISON            IL       60101
 7023326   AROBELLA MEDICAL, LLC                               5929 BAKER ROAD                         SUITE 470       MINNETONKA         MN       55345
 7023081   B&D LL, LLC                                         P.O. BOX 83860                                          BATON ROUGE        LA       70884
 7024406   BAKER PARTY RENTALS, INC.                           1151 BAKER ST.                                          COSTA MESA         CA       92626
 7024359   BALBOA CAPITAL CORP                                 P.O. BOX 844803                                         LOS ANGELES        CA       90084
 7023086   BARONOFF, SHANNA                                    475 BRICKELL AVENUE                     #512            MIAMI              FL       33131
 7033809   CAM‐DALLAS, LP                                      7955 HARRY HINES BLVD                                   DALLAS             TX       75235
 7033810   CAM‐MID AMERICA, LLC & CAM‐GRACE, LP                1103 GRACE STREET                                       WICHITA FALLS      TX       76301
 7033770   CAREFUSION                                          88253 EXPEDITE WAY                                      CHICAGO            IL       60695
 7023427   CAREFUSION SOLUTIONS, LLC                           25082 NETWORK PLACE                                     CHICAGO            IL       60673‐1250
 7024340   CARTOZIAN, FRED                                     3 CORMORANT CIRCLE                                      NEWPORT BEACH      CA       92660
 7023429   CITISCAPE 5010 TENANT LLC                           5010 MANCUSO LN                                         BATON ROUGE        LA       70809
7024146    CULLIGAN OF SAN DIEGO                               LOCKBOX PROCESSING                      P.O. BOX 2903   WICHITA            KS       67201
7023248    DELL FINANCIAL SERVICES                             PAYMENT PROCESSING CENTER               P.O. BOX 6549   CAROL STREAM       IL       60197
7023436    FREEDOM MEDICAL, INC.                               P.O. BOX 822704                                         PHILADELPHIA       PA       19182‐2704
7023367    GE CAPITAL                                          P.O. BOX 740423                                         ATLANTA            GA       30374
7024189    GE CAPITAL C/O RICOH USA PROGRAM                    P.O. BOX 650016                                         DALLAS             TX       75265
7023405    HILL‐ROM COMPANY, INC.                              P.O. BOX 643592                                         PITTSBURGH         PA       15264‐3592
7023575    HOGGATTS SELF STORAGE                               116 TWIN OAKS                                           VIDALIA            LA       71373
7023082    HOTEL FUND, LLC.                                    7324 N. SEPULVEDA BLVD.                                 VAN NUYS           CA       91405
7024504    HULL ANESTHESIA INC.                                7521 TALBERT AVENUE                                     HUNTINGTON BEACH   CA       92648
7023109    KCI USA                                             P.O. BOX 301557                                         DALLAS             TX       75303‐1557
7024308    LEAF                                                P.O. BOX 644006                                         CINCINNATI         OH       45264
7036971    MAILFINANCE                                         25881 NETWORK PLACE                                     CHICAGO            IL       60673
7023344    MISONIX, INC.                                       1938 NEW HIGHWAY                                        FARMINGDALE        NY       11735

      In re: Promise Healthcare Group, LLC, et al.
      Case No. 18‐12491 (CSS)                                                    Page 1 of 3
                                                    Case 18-12491-CSS   Doc 281         Filed 12/11/18   Page 27 of 43
                                                                               Exhibit G
                                                                           Lessors Service List
                                                                        Served via First Class Mail

 MMLID                        NAME                                         ADDRESS 1                    ADDRESS 2            CITY      STATE    POSTAL CODE
7037001   MISWEST THERAPY, LLC                                12166 OLD BIG BEND RD                   SUITE 110     KIRKWOOD           MO      63122
7023234   NEOPOST USA, INC.                                   478 WHEELERS FARMS RD.                                MILFORD            CT      06461
7024336   PARAMOUNT GENERAL HOSPITAL                          21520 S. PIONEER BLVD.                  SUITE #205    HAWAIIAN GARDENS   CA      90716
7033806   PARAMOUNT GENERAL HOSPITAL COMPANY                  16415 SOUTH COLORADO AVE                              PARAMOUNT          CA      90723
7023595   PITNEY BOWES GLOBAL FINANCIAL SVCS.                 P.O. BOX 856042                                       LOUISVILLE         KY      40285
7037025   POWER PROPERTIES PARTNERSHIP                        1711 W TEMPLE ST ‐ RENT                               LOS ANGELES        CA      90026
7023084   REALTOR CAMPUS COA                                  1414 MURRAY‐HOLLADAY RD                               SALT LAKE CITY     UT      84117
7023878   RESPIRATORY TECHNOLOGIES, INC.                      2896 CENTRE POINTE DRIVE                              ST. PAUL           MN      55113‐1134
7023095   REVCO LEASING COMPANY                               P.O. BOX 65598                                        SALT LAKE CITY     UT      84165
7023085   SALT LAKE BOARD OF REALTORS                         230 WEST MTOWN RIDGE PARKWAY            SUITE 200     SANDY              UT      84070
7023174   SANDHILL INVESTORS, LLC                             4853 SW. 95TH TERRACE                                 GAINESVILLE        FL      32608
7023755   SIERRA EQUITIES INC.                                801 N BRAND BLVD STE 1010                             GLENDALE           CA      91203
7033812   SIERRA EQUITIES, INC.                               515 N MESA DRIVE                                      MESA               AZ      85201
7023422   SIZEWISE RENTALS                                    P.O. BOX 320                                          ELLIS              KS      67637
7023775   SPECIAL RESPIRATORY CARE                            DBA SPECIAL MEDICAL RENTALS             18327 NAPA ST NORTHRIDGE         CA      91325
7023417   SPECIALTY SALES & SERVICE LLC                       5075 ADAMS AVE                                        BATON ROUGE        LA      70806
7023801   STAT‐MED                                            23606 N 19TH AVENUE STE 2                             PHOENIX            AZ      85085
7023191   SWC SPECIAL HOLDINGS, LLC                           999 YAMATO RD 3RD FLOOR                               BOCA RATON         FL      33431
7023087   THE GRAHAM COMPANIES                                6843 MAIN STREET                                      MIAMI LAKES        FL      33014
7023481   US MED‐EQUIP, INC.                                  P.O. BOX 41321                                        HOUSTON            TX      77040‐1321
7023476   VAPOTHERM, INC.                                     P.O. BOX 674866                                       DETROIT            MI      48267
7033808   VICKSBURG HEALTHCARE LLC.                           2100 HWY 61 N, 6TH FL                                 VICKSBURG          MS      39183
7024629   VITALMEDIX, LLC                                     2750 113TH STREET                       SUITE 300     GRAND PRAIRIE      TX      75050
7023430   VSH2008 LLC ‐ OPERATING EXPENSE                     3049 S SHERWOOD FOREST BLVD             STE 300       BATON ROUGE        LA      70816
7023431   VSH2008 LLC ‐ RENT                                  P.O. BOX 800                                          ST. FRANCISVILLE   LA      70775
7033807   VSH2008, LLC.                                       5130 MANCUSO LANE                                     BATON ROUGE        LA      70809
7024795   WATERS AG STORAGE CONTAINERS, INC.                  809 FM 369 N                                          IOWA PARK          TX      76367
7023404   WATERS INVESTMENTS, LLC                             8054 SUMMA AVENUE                       SUITE E       BATON ROUGE        LA      70809
7023161   WELLS FARGO VENDOR FIN SERV                         P.O. BOX 51043                                        LOS ANGELES        CA      90051
7023368   WELLS FARGO VENDOR FIN SERV, LLC                    P.O. BOX 105710                                       ATLANTA            GA      30348‐5710
7023547   XEROX CORPORATION                                   P.O. BOX 827598                                       PHILADELPHIA       PA      19182‐7598

     In re: Promise Healthcare Group, LLC, et al.
     Case No. 18‐12491 (CSS)                                                    Page 2 of 3
                                                    Case 18-12491-CSS   Doc 281         Filed 12/11/18    Page 28 of 43
                                                                               Exhibit G
                                                                           Lessors Service List
                                                                        Served via First Class Mail

 MMLID                    NAME                                             ADDRESS 1                     ADDRESS 2            CITY   STATE POSTAL CODE
7024134 XEROX FINANCIAL SVCS.                                 P.O. BOX 202882                                        DALLAS          TX    75320




     In re: Promise Healthcare Group, LLC, et al.
     Case No. 18‐12491 (CSS)                                                    Page 3 of 3
Case 18-12491-CSS   Doc 281   Filed 12/11/18   Page 29 of 43



                       Exhibit H
                                                    Case 18-12491-CSS   Doc 281         Filed 12/11/18   Page 30 of 43
                                                                               Exhibit H
                                                                        Stalking Horse Service List
                                                                        Served via First Class Mail

MMLID                  NAME                       ADDRESS 1                       ADDRESS 2                  ADDRESS 3         CITY      STATE    POSTAL CODE
7000540 Davis Wright Tremaine LLP        Attn: Jason A. Farber, Esq. 1201 Third Avenue, Suite 2200                         Seattle       WA      98101
7000538 L.A. Downtown Medical Center LLC c/o RollinsNelson LTC Corp. Attn: Vicki Rollins and Bill Nelson 2615 Grand Avenue Long Beach    CA      90815
7000539 Valensi Rose, PLC                Attn: Gary F. Torrell, Esq. 1888 Century Park East, Suite 1100                    Los Angeles   CA      90067




     In re: Promise Healthcare Group LLC, et al .
     Case No. 18‐12491 (CSS)                                                    Page 1 of 1
Case 18-12491-CSS   Doc 281   Filed 12/11/18   Page 31 of 43



                        Exhibit I
                                                          Case 18-12491-CSS                     Doc 281             Filed 12/11/18          Page 32 of 43
                                                                                                           Exhibit I
                                                                                                 Taxing Authorities Service List
                                                                                                   Served as set forth below

 MMLID                         NAME                                       ADDRESS 1                           ADDRESS 2                   CITY       STATE    POSTAL CODE            EMAIL              METHOD OF SERVICE
7023901   AGENCY FOR HEALTHCARE ADMINSTRATION            2727 MAHAN DRIVE MS31                                                     TALLAHASSEE       FL      32308                                  First Class Mail
7036776   ARIZONA DEPARTMENT OF REVENUE                  1600 W MONROE ST.                                                         PHOENIX           AZ      85007‐2650                             First Class Mail
7023170   ARIZONA DEPARTMENT OF REVENUE                  P.O. BOX 29085                                                            PHOENIX           AZ      85038‐9085                             First Class Mail
7024137   BOARD OF EQUALIZATION                          P.O. BOX 942879                                                           SACRAMENTO        CA      94279                                  First Class Mail
7024167   BOSSIER CITY‐PARISH SALES & TAX                P.O. BOX 71313                                                            BOSSIER CITY      LA      71171                                  First Class Mail
7024210   BOSSIER PARISH CLERK OF COURT                  JUDICE & ADLEY                            926 COOLIDGE BLVD               LAFAYETTE         LA      70503‐2434                             First Class Mail
7036777   CALIFORNIA STATE BOARD OF EQUALIZATION         15350 SHERMAN WAY 250 VAN NUYS                                            VAN NUYS          CA      91406                                  First Class Mail
7023407   CITY OF BATON ROUGE‐PARISH OF EBR              P.O. BOX 2590                                                             BATON ROUGE       LA      70821                                  First Class Mail
7024392   CITY OF LA BUILDING AND SAFETY                 P.O. BOX 514260                                                           LOS ANGELES       CA      90051                                  First Class Mail
7023797   CITY OF MESA‐TPT                               P.O. BOX 16350                                                            MESA              AZ      85211                                  First Class Mail
7024142   CITY OF SAN DIEGO                              P.O. BOX 129020                                                           SAN DIEGO         CA      92112                                  First Class Mail
7023299   COUNTY OF PALM BEACH                           P.O. BOX 3353                                                             WEST PALM BEACH   FL      33402                                  First Class Mail
7036881   COUNTY SANITATION DISTRICTS OF LA COUNTY       ATTN: SHARIE L. PIKE                      1955 WORKMAN MILL ROAD          WHITTIER          CA      90601                                  First Class Mail
7036778   FLORIDA DEPARTMENT OF REVENUE                  5050 WEST TENNESSEE STREET                                                TALLAHASSEE       FL      32399‐0100                             First Class Mail
7024616   JOHN R. AMES, CTA                              P.O. BOX 139066                                                           DALLAS            TX      75313                                  First Class Mail
7036779   KANSAS DEPARTMENT OF REVENUE                   915 SW HARRISON ST #300                                                   TOPEKA            KS      66612                                  First Class Mail
7024774   KANSAS DEPT FOR AGING & DISABILITY             503 S. KANSAS AVENUE                                                      TOPEKA            KS      66603                                  First Class Mail
7024466   LOS ANGELES COUNTY TAX COLLECTOR               P.O. BOX 54027                                                            LOS ANGELES       CA      90054                                  First Class Mail
7036780   LOUISIANA DEPARTMENT OF REVENUE                900 MURRAY STREET                                                         ALEXANDRIA        LA      71301‐7610                             First Class Mail
7023980   MIAMI DADE COUNTY TAX COLLECTOR                200 NW 2ND AVENUE                                                         MIAMI             FL      33128                                  First Class Mail
7036782   MISSISSIPPI TAX COMMISSION                     P.O. BOX 22808                                                            JACKSON           MS      39225‐2808                             First Class Mail
7036781   MISSOURI DEPARTMENT OF REVENUE                 HARRY S TRUMAN STATE OFFICE BUILDING      301 WEST HIGH STREET            JEFFERSON CITY,   MO      65101                                  First Class Mail
7023515   PARISH OF EAST BATON ROUGE                     P.O. Box 1471                                                             Baton Rouge       LA      70821                                  First Class Mail
7023927   RANDY MASK, TAX COLLECTOR                      220 E. MCCOLLUM AVENUE                                                    BUSHNELL          FL      33513                                  First Class Mail
7024158   SAN DIEGO COUNTY                               P.O. BOX 129009                                                           SAN DIEGO         CA      92112                                  First Class Mail
7024623   STATE COMPTROLLER                              P.O. BOX 149359                                                           AUSTIN            TX      78714‐9359                             First Class Mail
7023319   STATE OF MISSOURI                              P.O. BOX 809                                                              JEFFERSON CITY    MO      65102‐0809                             First Class Mail
7036783   TEXAS DEPARTMENT OF REVENUE                    CAPITOL STATION                           P.O. BOX 13528                  AUSTIN            TX      78711‐3528                             First Class Mail
7024012   TOWN OF MIAMI LAKES                            PLANNING, ZONING, AND CODE COMP.          6601 MAIN STREET                MIAMI LAKES       FL      33014                                  First Class Mail
7023657   UTAH STATE TAX COMMISSION                      ATTN: BANKRUPTCY UNIT                     210 N 1950 W                    SALT LAKE CITY    UT      84134‐9000   jrchristiansen@utah.gov   First Class Mail and Email
7036784   UTAH DEPARTMENT OF REVENUE                     210 NORTH 1950 WEST                                                       SALT LAKE CITY    UT      84134                                  First Class Mail




          In re: Promise Healthcare Group, LLC, et al.
          Case No. 18‐12491 (CSS)                                                                          Page 1 of 1
           Case 18-12491-CSS        Doc 281     Filed 12/11/18    Page 33 of 43



                                        Exhibit J


Due to the confidential nature of the Debtors’ sale process, the Interested Parties Service List has
 been redacted. This information will be made available to the Court, the U.S. Trustee and any
                                 official committee upon request.
Case 18-12491-CSS   Doc 281   Filed 12/11/18   Page 34 of 43



                       Exhibit K
                                                                                         Case 18-12491-CSS                                 Doc 281                    Filed 12/11/18                  Page 35 of 43
                                                                                                                                                            Exhibit K
                                                                                                                                            DN 235 Contract Counterparties Service List
                                                                                                                                                    Served as set forth below

MMLID                      NAME                                   ADDRESS 1                           ADDRESS 2                           ADDRESS 3                                   ADDRESS 4                      CITY    STATE POSTAL CODE               EMAIL                  METHOD OF SERVICE
                                                                                         Attn: Paul Steven Singerman and                                                                                                                         Singerman@bergersingerman.com 
6987125 City National Bank of Florida                  c/o BERGER SINGERMAN LLP          Ilyse M. Homer                     1450 Brickell Ave.                       Suite 1900                            Miami             FL    33131         ihomer@bergersingerman.com     First Class Mail and Email
                                                       c/o KLEHR HARRISON HARVEY 
6987126 City National Bank of Florida                  BRANZBURG LLP                     Attn: Domenic E. Pacitti, Esq.     919 Market Street                        Suite 1000                            Wilmington        DE    19801‐3062    dpacitti@klehr.com                First Class Mail and Email
                                                       c/o KLEHR HARRISON HARVEY 
6987127   City National Bank of Florida                BRANZBURG LLP                     Attn: Morton R. Branzburg, Esq.    1835 Market Street                       Suite 1400                            Philadelphia      PA    19103         mbranzburg@klehr.com              First Class Mail and Email
7037778   CITY NATIONAL BANK OF FLORIDA                ATTN: LEGAL DEPARTMENT            25 WEST FLAGER STREET                                                                                             MIAMI             FL    33130                                           First Class Mail
7037769   CITY NATIONAL BANK OF FLORIDA                BERGER SINGERMAN LLP              ATTN: PAUL SINGERMAN               1450 BRICKELL AVENUE, SUITE 1900                                               MIAMI             FL    33131         singerman@bergersingerman.com     First Class Mail and Email
7037768   CITY NATIONAL BANK OF FLORIDA                FOWLER WHITE BURNETT, P.A.        ATTN: ERIC A. ROSEN                NORTHBRIDGE CENTRE                       515 NORTH FLAGLER DRIVE, SUITE 2100   WEST PALM BEACH   FL    33401         erosen@fowler‐white.com           First Class Mail and Email
7037767   CITY NATIONAL BANK OF FLORIDA                FOWLER WHITE BURNETT, P.A.        ATTN: NORMAN I. WEIL               ESPIRITO SANTO PLAZA                     1395 BRICKELL AVENUE, 14TH FLOOR      MIAMI             FL    33131         nweil@fowler‐white.com            First Class Mail and Email
7038054   Crestwood Behavioral Health Inc.             Attn: Maria Stefanou              520 Capital Mall, #800                                                                                            Sacramento        CA    95814                                           First Class Mail
7033766   WELLS FARGO                                  428 MONTGOMERY STREET                                                                                                                               SAN FRANCISCO     CA    94104                                           First Class Mail
          Wells Fargo Bank, National                                                     Attn: Brian I. Swett and Alexandra                                                                                                                      bswett@mcguirewoods.com 
6987093   Association                                  c/o MCGUIREWOODS LLP              Shipley                             77 West Wacker Drive                    Suite 4100                            Chicago           IL    60601‐1818    ashipley@mcguirewoods.com         First Class Mail and Email
          Wells Fargo Bank, National                   c/o RICHARDS, LAYTON & FINGER,    Attn: John Knight, Amanda Steele,                                                                                                                       knight@rlf.com; steele@rlf.com 
6987092   Association                                  P.A.                              David Queroli                       One Rodney Square                       920 North King Street                 Wilmington        DE    19801         queroli@rlf.com                   First Class Mail and Email
          WELLS FARGO BANK, NATIONAL 
7037761   ASSOCIATION, AS AGENT                        240 COLORADO AVENUE               SUITE 3000 WEST                                                                                                   SANTA MONICA      CA    90404                                           First Class Mail
          WELLS FARGO BANK, NATIONAL 
7037762   ASSOCIATION, AS AGENT                        2450 COLORADO AVENUE              SUITE 3000 WEST                                                                                                   SANTA MONICA      CA    90404                                           First Class Mail
7023895   WELLS FARGO CAPITAL FINANCE                  2450 COLORADO AVENUE                                                                                                                                SANTA MONICA      CA    90404                                           First Class Mail
7023161   WELLS FARGO VENDOR FIN SERV                  P.O. BOX 51043                                                                                                                                      LOS ANGELES       CA    90051                                           First Class Mail
          WELLS FARGO VENDOR FIN SERV, 
7023368   LLC                                          P.O. BOX 105710                                                                                                                                     ATLANTA           GA    30348‐5710                                      First Class Mail




             In re: Promise Healthcare Group, LLC, et al.
             Case No. 18‐12491 (CSS)                                                                                                                        Page 1 of 1
Case 18-12491-CSS   Doc 281   Filed 12/11/18   Page 36 of 43



                       Exhibit L
                                                                Case 18-12491-CSS                          Doc 281              Filed 12/11/18                Page 37 of 43
                                                                                                                      Exhibit L
                                                                                                               Core Mailing Service List
                                                                                                               Served as set forth below

                         DESCRIPTION                                             NAME                                              ADDRESS                          FAX                  EMAIL             METHOD OF SERVICE
                                                                                                            Attn: Robert M. Hirsh
                                                                                                            1301 Avenue of the Americas
                                                                                                            Floor 42
Counsel to Medline Industries, Inc.                          Arent Fox LLP                                  New York NY 10019                                             robert.hirsh@arentfox.com       Email
                                                                                                            Attn: Ralph Ascher, Esquire
                                                                                                            11022 Acaia Parkway, Suite D
Counsel to Southland Management Group, Inc.                  Ascher & Associates, P.C.                      Garden Grove CA 92840                                         ralphascher@aol.com             Email
                                                             Bankruptcy Administration ‐ Wells Fargo        Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka    Vendor Financial Services, LLC fka GE Capital  1738 Bass Road
GE Capital Information Technology Solutions                  Information                                    Macon GA 31210                                                                                Overnight Mail
                                                             Bankruptcy Administration ‐ Wells Fargo        Attn: Christine R. Etheridge
Counsel to Wells Fargo Vendor Financial Services, LLC fka    Vendor Financial Services, LLC fka GE Capital  P.O. Box 13708
GE Capital Information Technology Solutions                  Information                                    Macon GA 31208‐3708                                                                           Overnight Mail
                                                                                                            Attn: David M. Powlen & Kevin G. Collins
                                                                                                            1000 N. West Street
                                                                                                            Suite 1500                                                    david.powlen@btlaw.com
Counsel to Roche Diagnostics Corporation                     Barnes & Thornburg LLP                         Wilmington DE 19801                                           kevin.collins@btlaw.com         Email
                                                                                                            Attn: Justin R. Alberto, Erin R. Fay, & Gregory J. 
                                                                                                            Flasser
                                                                                                            600 N. King Street                                            jalberto@bayardlaw.com
                                                                                                            Suite 400                                                     efay@bayardlaw.com
Counsel to Freedom Medical, Inc.                             Bayard, P.A.                                   Wilmington DE 19801                                           gflasser@bayardlaw.com          Email
                                                                                                            Attn: Jennifer R. Hoover, Kevin M. Capuzzi
                                                                                                            222 Delaware Avenue, Suite 801                                jhoover@beneschlaw.com
Counsel to Alamo Mobile X‐Ray & EKG Services, Inc.           Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                                               kcapuzzi@beneschlaw.com         Email
                                                                                                            Attn: Paul Steven Singerman, Esq. and Ilyse M. 
                                                                                                            Homer, Esq.
                                                                                                            1450 Brickell Avenue
                                                                                                            Suite 1900                                                    singerman@bergersingerman.com
Counsel to City National Bank of Florida                     Berger Singerman LLP                           Miami FL 33131                                                ihomer@bergersingerman.com      Email
                                                                                                            Attn: Pamela K. Webster, Esq.
                                                                                                            1000 Wilshire Boulevard
                                                                                                            Suite 1500
Interested Party (Case No. 18‐12492)                         Buchalter, A Professional Corporation          Los Angeles CA 90017                                          pwebster@buchalter.com          Email
                                                                                                            Attn: Mary F. Caloway, Esquire
                                                                                                            919 N. Market Street
                                                                                                            Suite 1500
Counsel to Nautilus Insurance Company                        Buchanan Ingersoll & Rooney PC                 Wilmington DE 19801                                           mary.caloway@bipc.com           Email
                                                                                                            Attn: J. Cory Falgowski, Esquire
                                                                                                            1201 N. Market Street
                                                                                                            Suite 1407
Counsel for National Health Investors, Inc.                  Burr & Forman LLP                              Wilmington DE 19801                                           jfalgowski@burr.com             Email
                                                                                                            Attn: Patrick Warfield, Esquire
                                                                                                            222 Second Avenue South
                                                                                                            Suite 2000
Counsel for National Health Investors, Inc.                  Burr & Forman LLP                              Nashville TN 37201                                            pwarfield@burr.com              Email




        In re: Promise Healthcare Group, LLC, et al.
        Case No. 18‐12491 (CSS)                                                                                        Page 1 of 7
                                                             Case 18-12491-CSS                      Doc 281           Filed 12/11/18              Page 38 of 43
                                                                                                             Exhibit L
                                                                                                      Core Mailing Service List
                                                                                                      Served as set forth below

                         DESCRIPTION                                           NAME                                        ADDRESS                         FAX                   EMAIL                METHOD OF SERVICE
                                                                                                    ATTN: TYRONZA WALTON
                                                                                                    7000 CARDINAL PLACE
Top 30 Largest Unsecured Creditors                        Cardinal Health Pharma                    DUBLIN OH 43017                                              Tyronza.Walton@cardinalhealth.com   Email
                                                                                                    Attn: Jeffrey C. Wisler
                                                                                                    The Brandywine Building
                                                                                                    1000 West Street, Suite 1400
Counsel to Credit Value Partners, L.P.                    Connolly Gallagher LLP                    Wilmington DE 19801                                          jwisler@connollygallagher.com       Email
                                                                                                    Attn: Alexandre I. Cornelius, Esq. and Summer Saad, 
                                                                                                    Esq.
                                                                                                    1299 Ocean Avenue
                                                                                                    Suite 450                                                    acornelius@costell‐law.com
Counsel to Efficient Management Resource Systems, Inc..   Costell & Cornelius Law Corp              Santa Monica CA 90401                                        ssaad@costell‐law.com               Email
                                                                                                    Attn: Joseph Grey, Esquire
                                                                                                    1105 North Market Street
                                                                                                    Suite 901
Counsel to Ally Bank                                      Cross & Simon, LLC                        Wilmington DE 19801                                          jgrey@crosslaw.com                  Email
                                                                                                    Attn: Bankruptcy Department
                                                                                                    Carvel State Office Building
                                                                                                    820 North French Street , 6th Floor
Delaware Attorney General                                 Delaware Attorney General                 Wilmington DE 19801                                          attorney.general@state.de.us        Email
                                                                                                    Attn: Zillah Frampton
                                                                                                    820 North French Street 
Delaware Division of Revenue                              Delaware Division of Revenue              Wilmington DE 19801                                          fasnotify@state.de.us               Email
                                                                                                    Corporations Franchise Tax
                                                                                                    P.O. Box 898
Delaware Secretary of State                               Delaware Secretary of State               Dover  DE 19903                                              dosdoc_ftax@state.de.us             Email
                                                                                                    Attn: Bankruptcy Department
                                                                                                    820 Silver Lake Boulevard
                                                                                                    Suite 100
Delaware State Treasury                                   Delaware State Treasury                   Dover  DE 19904                                              statetreasurer@state.de.us          Email
                                                                                                    Attn: Stuart M. Brown and Kaitlin MacKenzie 
                                                                                                    Edelman
                                                                                                    1201 N. Market Street
                                                                                                    Suite 2100                                                   stuart.brown@dlapiper.com
Counsel to Debtors                                        DLA Piper LLP (US)                        Wilmington DE 19801                                          kaitlin.edelman@dlapiper.com        Email
                                                                                                    Attn: Amish R. Doshi, Esq.
                                                                                                    1979 Marcus Avenue
                                                                                                    Suite 210E
Counsel to Oracle America, Inc.                           Doshi Legal Group, P.C.                   Lake Success NY 11042                                        amish@doshilegal.com                Email
                                                                                                    Attn: Allen A. Etish, Esquire
                                                                                                    20 Brace Road 
                                                                                                    Suite 400
Counsel to PMA Insurance Group                            Earp Cohn P.C.                            Cherry Hill NJ 08034                                         aetish@earpcohn.com                 Email
                                                                                                    ATTN: WILLIAM PALLEY
                                                          Efficient Management Resource Systems,    19830 WEST SPLIT OAK ROAD
Top 30 Largest Unsecured Creditors                        Inc.                                      CHATSWORTH CA 91311                                                                              Overnight Mail




        In re: Promise Healthcare Group, LLC, et al.
        Case No. 18‐12491 (CSS)                                                                              Page 2 of 7
                                                              Case 18-12491-CSS                      Doc 281           Filed 12/11/18             Page 39 of 43
                                                                                                              Exhibit L
                                                                                                       Core Mailing Service List
                                                                                                       Served as set forth below

                         DESCRIPTION                                          NAME                                         ADDRESS                         FAX                        EMAIL                 METHOD OF SERVICE
                                                                                                     Attn: Bankruptcy Department
                                                                                                     1650 Arch Street
Environmental Protection Agency ‐ Region 3                 Environmental Protection Agency           Philadelphia PA 19103‐2029                        215‐814‐5103                                        Fax
                                                                                                     ATTN: ERIC S. WENZEL
                                                                                                     219 WELSH POOL ROAD
Top 30 Largest Unsecured Creditors                         Freedom Medical, Inc.                     EXTON PA 19341                                                   ewenzel@freedommedical.com           Email
                                                                                                     Attn: Andrew Hinkelman, Jennifer Byrne and 
                                                                                                     Christopher Goff
                                                                                                     214 North Tryon Street                                           andrew.hinkelman@fticonsulting.com
                                                                                                     Suite 1900                                                       jennifer.byrne@fticonsulting.com
Debtors' Restructuring Advisors                            FTI Consulting                            Charlotte NC 28202                                               christopher.goff@fticonsulting.com   Email
                                                                                                     Attn: Craig B. Garner, Esq.
                                                                                                     13274 Fiji Way
                                                                                                     Suite 250
Counsel to Efficient Management Resource Systems, Inc..    Garner Health Law Corporation             Marina del Rey CA 90292                                          craig@garnerhealth.com               Email
                                                                                                     ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE 
                                                                                                     CARNEY, ESQ.
                                                                                                     C/O LAW OFFICE OF JOSEPH ANTONELLI
                                                           Heb Ababa, Ronaldoe Gutierrez, and        14758 PIPELINE AVE, SUITE E, 2ND FLOOR
Top 30 Largest Unsecured Creditors                         Yolanda Penney                            CHINO HILLS CA 91709                                             jantonelli@antonellilaw.com          Email
                                                                                                     Attn: Paul Wearing
                                                                                                     Special Handling Group
                                                                                                     7100 Highlands Pkwy
Counsel to IBM Credit LLC (Case No. 18‐12499)              IBM Credit LLC                            Smyrna GA 30082                                                                                       Overnight Mail
                                                                                                     Centralized Insolvency Operation
                                                                                                     2970 Market Street
                                                                                                     Mail Stop 5 Q30 133
IRS Insolvency Section                                     Internal Revenue Service                  Philadelphia PA 19104‐5016                        855‐235‐6787                                        Fax
                                                                                                     Centralized Insolvency Operation
                                                                                                     P.O. Box 7346
IRS Insolvency Section                                     Internal Revenue Service                  Philadelphia PA 19101‐7346                        855‐235‐6787                                        Fax
                                                                                                     Attn: Jay L. Welford
                                                                                                     27777 Franklin Road
                                                                                                     Suite 2500
Counsel to VFI KR SPE I, LLC and Varilease Finance, Inc.   Jaffe Raitt Heuer & Weiss, P.C.           Southfield MI 48034‐8214                                         jwelford@jaffelaw.com                Email
                                                                                                     Attn: David S. Rubin
                                                                                                     445 N. Boulevard, Suite 300
                                                                                                     P.O. Box 2997
Counsel to Rouge General Medical Center                    Kantrow Spaht Weaver and Blitzer (APLC)   Baton Rouge LA 70821‐2997                                        david@kswb.com                       Email
                                                                                                     Attn: Kenneth J. Ottaviano and Geoffrey M. King
                                                                                                     525 W. Monroe Street                                             kenneth.ottaviano@kattenlaw.com
Counsel to Credit Value Partners, L.P.                     Katten Muchin Rosenman LLP                Chicago IL 60661                                                 geoff.king@kattenlaw.com             Email
                                                                                                     Attn: Domenic E. Pacitti, Esq.
                                                                                                     919 Market Street
                                                                                                     Suite 1000
Counsel to City National Bank of Florida                   Klehr Harrison Harvey Branzburg LLP       Wilmington DE 19801‐3062                                         dpacitti@klehr.com                   Email




        In re: Promise Healthcare Group, LLC, et al.
        Case No. 18‐12491 (CSS)                                                                               Page 3 of 7
                                                             Case 18-12491-CSS                      Doc 281             Filed 12/11/18            Page 40 of 43
                                                                                                               Exhibit L
                                                                                                        Core Mailing Service List
                                                                                                        Served as set forth below

                         DESCRIPTION                                        NAME                                               ADDRESS                            FAX                      EMAIL             METHOD OF SERVICE
                                                                                                        Attn: Morton R. Branzburg, Esq.
                                                                                                        1835 Market Street
                                                                                                        Suite 1400
Counsel to City National Bank of Florida                      Klehr Harrison Harvey Branzburg LLP       Philadelphia PA 19103                                             mbranzburg@klehr.com              Email
                                                                                                        Attn: Gary E. Klausner, Esq.
                                                                                                        10250 Constellation Boulevard
                                                                                                        Suite 1700
Counsel to AGF Investment Fund 5, LLC                         Levene, Neale, Bender, Yoo & Brill L.L.P. Los Angeles CA 90067                                              GEK@lnbyb.com                     Email
                                                                                                        Attn: Elizabeth Weller
                                                                                                        2777 N. Stemmons Freeway
                                                                                                        Suite 1000
Counsel to Dallas County                                      Linebarger Goggan Blair & Sampson, LLP    Dallas TX 75207                                                   dallas.bankruptcy@publicans.com   Email
                                                                                                        Attn: Matthew J. Rifino, Esq. and Kate Roggio Buck, 
                                                                                                        Esq.
                                                                                                        405 N. King Street
                                                                                                        8th Floor                                                         mrifino@mccarter.com
Counsel for Aetna Health Inc. and certain affiliated entities McCarter & English, LLP                   Wilmington DE 19801                                               kbuck@mccarter.com                Email
                                                                                                        Attn: William P. Smith, James W. Kapp and Megan 
                                                                                                        Preusker
                                                                                                        444 West Lake Street                                              wsmith@mwe.com
Proposed Special Counsel for the Silver Lake Debtors in                                                 Suite 4000                                                        jkapp@mwe.com
Connection with the Sale of the Silver Lake Medical Center McDermott Will & Emery LLP                   Chicago IL 60606                                                  mpreusker@mwe.com                 Email
                                                                                                        Attn: Art Gambill
                                                                                                        Promenade
                                                                                                        1230 Peachtree Street, N.E., Suite 1200
Counsel to agent for prepetition credit facility              McGuireWoods LLP                          Atlanta GA 30309‐3534                                             agambill@mcguirewoods.com         Email
                                                                                                        Attn: Brian I. Swett and Alexandra Shipley
                                                                                                        77 West Wacker Drive
                                                                                                        Suite 4100                                                        bswett@mcguirewoods.com
Counsel to Wells Fargo Bank, National Association             McGuirewoods LLP                          Chicago IL 60601‐1818                                             ashipley@mcquirewoods.com         Email
                                                                                                        Attn: Sheryl L. Moreau
                                                                                                        Bankruptcy Unit
                                                                                                        P.O. Box 475
Counsel to Department of Revenue                              Missouri Department of Revenue            Jefferson City MO 65105‐0475                                                                        Overnight Mail
                                                                                                        Attn: Brett D. Fallon, Esq.
                                                                                                        500 Delaware Avenue, Suite 1500
                                                                                                        P.O. Box 2306
Counsel to AGF Investment Fund 5, LLC                         Morris James LLP                          Wilmington DE 19899‐2306                                          bfallon@morrisjames.com           Email
                                                                                                        ATTN: JERRY CARPENTER
                                                                                                        4721 MORRISON DRIVE
                                                              Morrison Management Resources Systems,  SUITE 300
Top 30 Largest Unsecured Creditors                            Inc.                                      MOBILE AL 36609                                      251‐461‐3193                                   Fax
                                                                                                        Attn: Brya Michele Keilson
                                                                                                        U. S. Department of Justice 
                                                                                                        844 King Street, Suite 2207
United States Trustee District of Delaware                    Office of the United States Trustee       Wilmington DE 19801                                               brya.keilson@usdoj.gov            Email




        In re: Promise Healthcare Group, LLC, et al.
        Case No. 18‐12491 (CSS)                                                                                Page 4 of 7
                                                              Case 18-12491-CSS                         Doc 281           Filed 12/11/18              Page 41 of 43
                                                                                                                 Exhibit L
                                                                                                          Core Mailing Service List
                                                                                                          Served as set forth below

                         DESCRIPTION                                          NAME                                            ADDRESS                          FAX                     EMAIL          METHOD OF SERVICE
                                                                                                        Attn: Jeffrey N. Pomerantz, Esq., Bradford J. 
                                                                                                        Sandler, Esq. and Colin R. Robinson, Esq.
                                                                                                        919 N. Market Street                                         jpomerantz@pszjlaw.com
                                                                                                        17th Floor                                                   bsandler@pszjlaw.com
Counsel to the Official Committee of Unsecured Creditors   Pachulski Stang Ziehl & Jones LLP            Wilmington DE 19801                                          crobinson@pszjlaw.com           Email
                                                                                                        Attn: Jeanmarie Baer
City of Wichita Falls, Wichita Falls Independent School    Perdue, Brandon, Fielder, Collins & Mott,    P.O. Box 8188
District and Wichita County                                L.L.P.                                       Wichita Falls TX 76307                                       jbaer@pbfcm.com                 Email
                                                                                                        Attn: Jeremy W. Ryan and R. Stephen McNeill
                                                                                                        1313 North Market Street, Sixth Floor
                                                                                                        P.O. Box 951                                                 jryan@potteranderson.com
Counsel to LADMC, LLC                                      Potter Anderson & Corroon LLP                Wilmington DE 19899                                          rmcneill@potteranderson.com     Email
                                                                                                        Attn: Phillip G. Vermont
                                                                                                        500 Hopyard Road
Counsel to Pacific Hospital Management, Inc., a California                                              Suite 225
Corporation, dba Promise Hospital of San Diego, California Randick O'Dea & Tooliatos, LLP               Pleasanton CA 94588                                          pvermont@randicklaw.com         Email
                                                                                                        Attn: John H. Knight, Amanda R. Steele and David T. 
                                                                                                        Queroli 
                                                                                                        One Rodney Square                                            knight@rlf.com
                                                                                                        920 North King Street                                        steele@rlf.com
Counsel to Wells Fargo Bank, National Association          Richards, Layton & Finger, P.A.              Wilmington DE 19801                                          queroli@rlf.com                 Email
                                                                                                        Attn: Lucian B. Murley, Esquire
                                                                                                        1201 North Market Street, Suite 2300
                                                                                                        P.O. Box 1266
Counsel to AmeriHealth Caritas Louisiana, Inc.             Saul Ewing Arnstein & Lehr LLP               Wilmington DE 19899                                          luke.murley@saul.com            Email
                                                                                                        Attn: David M. Hillman
                                                                                                        919 Third Avenue
Counsel to the SWC Landlords                               Schulte Roth & Zabel LLP                     New York NY 10022                                            david.hillman@srz.com           Email
                                                                                                        Secretary of the Treasury
                                                                                                        100 F Street NE
Securities and Exchange Commission ‐ Headquarters          Securities & Exchange Commission             Washington DC 20549                                          secbankruptcy@sec.gov           Email
                                                                                                        Attn: Bankruptcy Department
                                                                                                        Brookfield Place
                                                           Securities & Exchange Commission ‐ NY        200 Vesey Street, Suite 400                                  bankruptcynoticeschr@sec.gov
Securities and Exchange Commission ‐ Regional Office       Office                                       New York NY 10281‐1022                                       nyrobankruptcy@sec.gov          Email
                                                                                                        Attn: Bankruptcy Department
                                                                                                        One Penn Center
                                                           Securities & Exchange Commission ‐           1617 JFK Boulevard, Suite 520
Securities and Exchange Commission ‐ Regional Office       Philadelphia Office                          Philadelphia PA 19103                                        secbankruptcy@sec.gov           Email
                                                                                                        Attn: Andrew H. Sherman, Esq., Boris I. 
                                                                                                        Mankovetskiy, Esq. and Rachel E. Brennan, Esq.
                                                                                                        The Legal Center                                             asherman@sillscummis.com
                                                                                                        One Riverfont Plaza                                          bmankovetskiy@sillscummis.com
Counsel to the Official Committee of Unsecured Creditors   Sills Cummis & Gross P.C.                    Newark NJ 07102                                              rbrennan@sillscummis.com        Email




        In re: Promise Healthcare Group, LLC, et al.
        Case No. 18‐12491 (CSS)                                                                                  Page 5 of 7
                                                          Case 18-12491-CSS                 Doc 281           Filed 12/11/18              Page 42 of 43
                                                                                                     Exhibit L
                                                                                              Core Mailing Service List
                                                                                              Served as set forth below

                         DESCRIPTION                                       NAME                                    ADDRESS                              FAX                      EMAIL             METHOD OF SERVICE
                                                                                            Attn: Joseph H. Huston, Jr. and Evan B. Coren
                                                                                            919 North Market Street                                               jhh@stevenslee.com
                                                                                            Suite 1300
Counsel to Healthcare Services Group, Inc.             Stevens & Lee, P.C.                  Wilmington DE 19801                                                   ebc@stevenslee.com              Email
                                                                                            Attn: Robert Lapowsky
                                                                                            620 Freedom Business Center
                                                                                            Suite 200
Counsel to Healthcare Services Group, Inc.             Stevens & Lee, P.C.                  King of Prussia PA 19406                                              rl@stevenslee.com               Email
                                                                                            ATTN: BRENDAN BAKIR
                                                                                            18000 STUDEBAKER ROAD
                                                                                            SUITE 700
Top 30 Largest Unsecured Creditors                     Surgical Program Development         CERRITOS CA 90703                                      310‐861‐5001                                   Fax
                                                                                            Attn: Scott J. Leonhardt, Jason A. Gibson
                                                                                            824 N. Market Street
                                                                                            Suite 810                                                             leonhardt@teamrosner.com
Counsel to Medline Industries, Inc.                    The Rosner Law Group LLC             Wilmington DE 19801                                                   gibson@teamrosner.com           Email
                                                                                            Attn: Danielle A. Pham
                                                                                            1100 L Street, NW
                                                                                            Room 7106
Counsel to the United States                           U.S. Department of Justice           Washington DC 20005                                                   danielle.pham@usdoj.gov         Email
                                                                                            Attn: General Counsel
                                                                                            950 Pennsylvania Avenue, NW
United States Department of Justice                    U.S. Department of Justice           Washington DC 20530‐0001                                                                              Overnight Mail
                                                                                            Attn: Ruth A. Harvey, Margaret M. Newell, Seth B. 
                                                                                            Shapiro and Danielle A. Pham
                                                                                            P.O. Box 875
                                                                                            Ben Franklin Station                                                  danielle.pham@usdoj.gov
Counsel to the United States                           U.S. Department of Justice           Washington DC 20044‐0875                                              seth.shapiro@usdoj.gov          Email
                                                                                            Attn: Charles Oberly
                                                                                            c/o Ellen Slights
                                                                                            1007 Orange Street, Suite 700, P.O. Box 2046
US Attorney for the District of Delaware               US Attorney for Delaware             Wilmington DE 19899‐2046                                              usade.ecfbankruptcy@usdoj.gov   Email
                                                                                            Attn: Gary F. Torrell, Esq.
                                                                                            1888 Century Park East
                                                                                            Suite 1100
Counsel to LADMC, LLC                                  Valensi Rose, PLC                    Los Angeles CA 90067                                                  gft@vrmlaw.com                  Email
                                                                                            Attn: David E. Lemke, Esquire and Melissa W. Jones, 
                                                                                            Esquire
                                                                                            Nashville City Center
                                                                                            511 Union Street, Suite 2700                                          david.lemke@wallerlaw.com
Counsel to Ally Bank                                   Waller Lansden Dortch & Davis, LLP   Nashville TN 37219                                                    melissa.jones@wallerlaw.com     Email
                                                                                            Attn: John Tishler, Katie G. Stenberg, Blake D. Roth, 
                                                                                            and Tyler Layne                                                       john.tishler@wallerlaw.com
                                                                                            511 Union Street                                                      katie.stenberg@wallerlaw.com
                                                                                            Suite 2700                                                            blake.roth@wallerlaw.com
Counsel to Debtors                                     Waller Lansden Dortch & Davis, LLP   Nashville TN 37219                                                    Tyler.Layne@wallerlaw.com       Email




        In re: Promise Healthcare Group, LLC, et al.
        Case No. 18‐12491 (CSS)                                                                      Page 6 of 7
                                                          Case 18-12491-CSS                     Doc 281           Filed 12/11/18             Page 43 of 43
                                                                                                         Exhibit L
                                                                                                  Core Mailing Service List
                                                                                                  Served as set forth below

                         DESCRIPTION                                     NAME                                         ADDRESS                      FAX                  EMAIL          METHOD OF SERVICE
                                                                                                Attn: Specialty Finance Loan Portfolio Manager
                                                                                                2450 Colorado Avenue, Suite 3000 West
Wells Fargo Bank, National Association                 Wells Fargo Bank, National Association   Santa Monica CA 90404                                                                 Overnight Mail

                                                                                                Attn: Stephen D. Wheelis and Richard A. Rozanski
                                                                                                P.O. Box 13199
Counsel to Concordia Bank & Trust Company              Wheelis & Rozanski, APLC                 Alexandria LA 71315‐3199                                 steve@wheelis‐rozanski.com   Email
                                                                                                Attn: Christopher M. Samis
                                                                                                The Renaissance Centre
                                                                                                405 North King Street, Suite 500
Counsel to the SWC Landlords                           Whiteford, Taylor & Preston LLC          Wilmington DE 19801                                      csamis@wtplaw.com            Email
                                                                                                ATTN: PETE HARTLEY
                                                       Wound Care Management, LLC D/B/A         16065 LAMONTE DRIVE
Top 30 Largest Unsecured Creditors                     Medcentris                               HAMMOND LA 70403                                                                      Overnight Mail




        In re: Promise Healthcare Group, LLC, et al.
        Case No. 18‐12491 (CSS)                                                                          Page 7 of 7
